EXHIBIT 10.1

 

GLOBAL IMAGING SYSTEMS, INC. REDACTED VERSION. [****] Indicates information
omitted pursuant to a request for confidential treatment and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

STOCK PURCHASE AGREEMENT

 

Dated April 5, 2004

 

By and Among

 

GLOBAL IMAGING SYSTEMS, INC.

(“Global”)

 

ITG ACQUISITION I CORPORATION

(“Buyer”)

 

IMAGINE TECHNOLOGY GROUP, INC.

(the “Company”)

 

and

 

THE SELLERS (INCLUDING IMAGINE TECHNOLOGY GROUP, LLC)

(collectively, the “Sellers”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

ARTICLE I

     DEFINITIONS     

            1.1

   Definitions     

ARTICLE II

     AGREEMENT OF PURCHASE AND SALE; CLOSING    11

            2.1

   Agreement to Sell and Purchase    11

            2.2

   Purchase Price    11

            2.3

   Payment of Purchase Price    12      (a)    Cash Portion    12      (b)   
Stock Portion    12      (c)    Escrow Portion    12

            2.4

   Closing    12      (a)    Date and Place    12      (b)    Deliveries at the
Closing    13

            2.5

   Escrow Arrangements    13

            2.6

   Purchase Price Adjustments    13      (a)    Funded Indebtedness    13     
(b)    Working Capital    13      (c)    Cash on Hand    14      (d)    Funding
of Shut Down Costs and Other Sellers’ Closing Costs    14      (e)    [****]   
14      (f)    Allocation of Adjustments    14

            2.7

   Closing Review    14

            2.8

   Post-Closing Purchase Price Adjustment    15

            2.9

   EBITDA Adjustment to the Purchase Price    16

ARTICLE III

     REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS    17

            3.1

   Due Authorization    18

            3.2

   Title to Shares    18

            3.3

   Organization and Qualification    18

            3.4

   Subsidiaries    19

            3.5

   Organizational Documents, Governing Documents, Officers and Directors    20

            3.6

   Capital Stock; Title to Shares    20

            3.7

   Convertible Securities, Options, Etc.    20

            3.8

   Books and Records    20

            3.9

   Transaction Not a Breach    21

            3.10

   Compliance with Applicable Laws    21

            3.11

   Financial Statements    22



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

3.12

   Inventories, Accounts, Receivable and Accounts Payable    23

3.13

   Taxes    24

3.14

   Listed Contracts    25

3.15

   Owned Real Property    26

3.16

   Leased Real Property    26

3.17

   Personal Property    27

3.18

   Litigation    27

3.19

   Intellectual Property    27

3.20

   Names    28

3.21

   Conduct of Business    28      (a)    Conduct of Ordinary Course    28     
(b)    No Illegal Payments    30

3.22

   Insurance Policies    30

3.23

   Bank Accounts    31

3.24

   Licenses and Permits    31

3.25

   Employee Benefit Plans    31      (a)    Employee Benefit Plan Liabilities   
31      (b)    Delivery of Employee Benefit Plans    31      (c)    Compliance
   32      (d)    No Claims    32      (e)    No Unfunded Liability    32     
(f)    No Multi-employer Plan, Pension Plan or Retiree Welfare Plan    32

3.26

   Interest of the Company in Customers, Etc.    33

3.27

   Health, Safety and Environmental    33      (a)    Compliance with
Environmental and Safety Requirements    33      (b)    No Hazardous Wastes   
33      (c)    No Actions or Proceedings    33      (d)    Other Condition    33

3.28

   Salaries    34

3.29

   Personnel Agreements, Plans and Arrangements    34

3.30

   Workers’ Compensation Claims    34

3.31

   Suppliers    35

3.32

   Customers    35

3.33

   Affiliate Transactions    35

3.34

   Accountant Letters    35

3.35

   No Misrepresentation    35

3.36

   Certain Business Practices    35

3.37

   Brokers    36

3.38

   Warranties    36

3.39

   Information Furnished    36

 

- ii -



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE IV

     GLOBAL AND BUYER’S REPRESENTATIONS AND WARRANTIES    36

            4.1

   Due Organization    36

            4.2

   Due Authorization    36

            4.3

   No Brokers    37

            4.4

   Investment    37

            4.5

   Financing    38

            4.6

   Litigation    38

            4.7

   Transaction Not a Breach    38

            4.8

   Operations of the Buyer    38

            4.9

   Issuance of Global Shares    38

            4.10

   S-3 Eligibility    39

            4.11

   Resale Registration Statement    39

ARTICLE V

     PRE-CLOSING COVENANTS    39

            5.1

   General    39

            5.2

   Notices and Consents    39

            5.3

   Operation of Business    39

            5.4

   Preservation of Business    40

            5.5

   Access    40

            5.6

   Notice of Developments    41

            5.7

   Exclusivity    41

ARTICLE VI

     POST-CLOSING COVENANTS    41

            6.1

   General    41

            6.2

   Transition    42

            6.3

   Confidentiality    42

            6.4

   Covenant Not to Compete    42

            6.5

   Additional Tax Matters    43

            6.6

   Agreement to Register Stock    45

            6.7

   Shut Down Costs    49

            6.8

   Director and Officer Liability and Indemnification    49

ARTICLE VII

     CONDITIONS TO OBLIGATION OF PARTIES TO CONSUMMATE CLOSING    49

            7.1

   Conditions to Buyer’s Obligations    49      (a)    Covenants,
Representations and Warranties    50      (b)    Consents    50      (c)   
[Reserved]    50      (d)    Payoff Letters; Releases    50      (e)    Material
Adverse Effect    50      (f)    Leases    50      (g)    No Actions    50     
(h)    Documents to be Delivered by the Parent and the Company    51          
(i)   Opinion of the Parent’s Counsel    51

 

- iii -



--------------------------------------------------------------------------------

                    Page


--------------------------------------------------------------------------------

          (ii)    Secretary’s Certificate    51           (iii)    Release    51
          (iv)    Sellers’ Receivables    51           (v)    Stock Certificates
   51           (vi)    Equity Subscription Agreement    51           (vii)   
Escrow Agreement    51           (viii)    Officer’s Certificate    51          
(ix)    Resignations    52      (j)    Bank Consent    52

            7.2

   Conditions to the Sellers’ and the Company’s Obligations    52      (a)   
Covenants, Representations and Warranties    52      (b)    Consents    52     
(c)    Documents to be Delivered by Global and Buyer    52           (i)   
Secretary’s Certificate    52           (ii)    Escrow Agreement    53          
(iii)    Equity Subscription Agreement    53           (iv)    Global Stock
Certificates    53           (v)    Opinion of Global and Buyer’s Counsel    53
          (vi)    Officer’s Certificate    53           (vii)    Release    53  
   (d)    No Actions    53      (e)    Resale Registration Statement    53     
(f)    Payments to the Parent    53

ARTICLE VIII

     INDEMNIFICATION    54

            8.1

   Indemnification    54      (a)    Indemnification of Buyer    54      (b)   
Indemnification of the Parent and the Sellers    54      (c)    Exceptions    55

            8.2

   Defense of Claims    55

            8.3

   Escrow Claim    56

            8.4

   Offsets Against Indemnification    56

            8.5

   Limits on Indemnification    57

            8.6

   Other Limitations Regarding Indemnification    58

            8.7

   Exclusive Remedy    59

            8.8

   Adjustment to Purchase Price    60

            8.9

   No Other Representations or Projections    60

ARTICLE IX

     TERMINATION    60

            9.1

   Termination of Agreement    60

            9.2

   Effect of Termination    61

ARTICLE X

     MISCELLANEOUS    61

            10.1

   Modifications    61

            10.2

   Notices    62

 

- iv -



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

            10.3    Counterparts, Facsimile Transmission    64             10.4
   Expenses    64             10.5    Binding Effect; Assignment    64
            10.6    Entire and Sole Agreement    64             10.7   
Governing Law    64             10.8    Invalid Provisions    65
            10.9    Public Announcements    65             10.10    Remedies
Cumulative    65             10.11    Waiver    65             10.12    Waiver
of Jury Trial    65             10.13    Breach or Violation    65
            10.14    Breach or Violation    65

 

- v -



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A

   Escrow Agreement

Exhibit B

   Opinion of the Company and the Sellers’ Counsel

Exhibit C

   Company’s Secretary’s Certificate

Exhibit D

   Mutual Release

Exhibit E

   Buyer’s Secretary’s Certificate

Exhibit F

   Purchase Price Calculation Example

Exhibit G

   Equity Subscription Agreement

Exhibit H

   Opinion of Global and Buyer’s Counsel

Exhibit I

   Global Bank Underwriting Agreement

Exhibit J

   Selling Stockholder Notice

 

LIST OF SCHEDULES AND DISCLOSURE SCHEDULES

 

Schedule 1.1(a)

  Building Addresses

Schedule 1.1(c)

  Shut Down Costs

Schedule 2.6(a)

  Holders of Funded Indebtedness

Schedule 2.6(b)

  Working Capital Adjustments

Schedule 3.2

  Title to Shares

Schedule 3.3

  States of Qualification

Schedule 3.4

  Subsidiaries

Schedule 3.5

  Officers and Directors

Schedule 3.6

  Capital Stock; Title to Shares

Schedule 3.7

  Options, etc.

Schedule 3.9

  Conflicts

Schedule 3.10

  Compliance with Applicable Laws

Schedule 3.11(a)

  Financial Statements

Schedule 3.11(b)

  Liabilities

Schedule 3.11(d)

  Guaranteed Obligations

Schedule 3.12(a)

  Inventory

Schedule 3.12(b)

  Accounts Receivable

Schedule 3.13

  Taxes

Schedule 3.14

  Listed Contracts; Service Contracts

Schedule 3.15

  Owned Real Property

Schedule 3.16

  Leased Real Property

Schedule 3.17(a)

  Personal Property

Schedule 3.17(b)

  Sellers’ Personal Property

Schedule 3.18

  Litigation

Schedule 3.19

  Intellectual Property

Schedule 3.20

  Names

Schedule 3.21

  Conduct of Business

Schedule 3.22

  Insurance Policies

Schedule 3.23

  Bank Accounts

Schedule 3.24

  Licenses and Permits

Schedule 3.25

  Employee Benefit Plans

 

- vi -



--------------------------------------------------------------------------------

Schedule 3.26

   Interests of the Company in Customers, etc.

Schedule 3.27

   Health, Safety and Environment

Schedule 3.28

   Salaries

Schedule 3.29

   Personnel Agreements, Plans and Arrangements

Schedule 3.30

   Workers’ Compensation

Schedule 3.31

   Suppliers

Schedule 3.32

   Customers

Schedule 3.33

   Affiliate Transactions

Schedule 3.34

   Accountant Letters

Schedule 3.36

   Certain Business Practices

Schedule 3.38

   Warranties

Schedule 4.2

   Due Authorization

Schedule 4.7

   Conflicts

 

- vii -



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of April 5,
2004 by and among Global Imaging Systems, Inc., a Delaware corporation
(“Global”), ITG Acquisition I Corporation, a Delaware corporation (“Buyer”),
Imagine Technology Group, Inc., a Delaware corporation (the “Company”), Imagine
Technology Group, LLC, a Delaware limited liability company (the “Parent”) and
each of the persons whose names appear as “Members” on the Signature page hereto
(each a “Member” and collectively, the “Members” and together, with Parent, each
a “Seller” and collectively, the “Sellers”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the sale and service of copier and facsimile
equipment and imaging products and related equipment, supplies and service
through its Subsidiaries in the States of California, Arizona, Washington, Texas
and Oregon (the “Business”); and

 

WHEREAS, the Parent owns all of the issued and outstanding shares of the capital
stock of the Company (the “Shares”); and

 

WHEREAS, the Members own or have voting control over a majority of the issued
and outstanding membership interests of each class of the Parent; and

 

WHEREAS, Buyer desires to purchase from the Parent and the Parent desire to sell
to Buyer all of the Shares on the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1 and shall be equally applicable to
both the singular and plural forms. Any agreement referred to below shall mean
such agreement as amended, supplemented and modified from time to time to the
extent permitted by the applicable provisions thereof and by this Agreement.

 

“Accounts Receivable” shall have the meaning set forth in Section 3.12(b).

 

“Accredited Investors” shall have the meaning as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act.



--------------------------------------------------------------------------------

“Actual 1/31/04 EBITDA” shall mean the actual EBITDA for the 12 month period
ending as of January 31, 2004.

 

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. For the purposes of this definition, the term “control” (including the
terms “controlled by” and “under common control”) means the possession of the
power to direct the management and policies of a Person whether through
ownership of voting securities, contract or otherwise.

 

“Affiliate Transaction” shall mean any transaction (including without
limitation, loans) between the Companies, on the one hand, and any Affiliate of
the Companies, any of the Sellers, any officer or director or their respective
Affiliates and relatives, on the other hand.

 

“Agreed EBITDA” shall mean the Total Adjusted EBITDA for 2/1/03 - 1/31/04 as set
forth on Schedule 2.2 attached hereto.

 

“Buildings” means the buildings located at the addresses set forth on Schedule
1.1(a).

 

“Business” has the meaning specified in the first recital of this Agreement.

 

“Business Day” means any day in which the NASDAQ National Market System is open
for trading in the United States of America.

 

“Buyer” has the meaning specified in the first paragraph of this Agreement.

 

“Cap” has the meaning specified in Section 8.5.

 

“Cash” means, as of the date of determination, the Companies’ cash, cash
equivalents, certificates of deposit, banker’s acceptances and government
securities, as well as checks deposited by the Companies but not yet cleared and
checks received for deposit by the Companies but not yet deposited, less all
outstanding checks issued by any of the Companies.

 

“Cash Portion of the Purchase Price” shall have the meaning set forth in Section
2.3(a).

 

“Cash Target” shall mean $1,111,952.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., any amendments thereto, and any
regulations promulgated thereunder, as in effect on the date hereof.

 

“Closing” means the closing of the transfer of the Shares from the Parent to
Buyer.

 

- 2 -



--------------------------------------------------------------------------------

“Closing Balance Sheet” shall mean the Companies’ consolidated balance sheet as
of the Effective Date, an itemized amount of all Shut Down Costs and an itemized
amount of all Sellers’ Closing Costs in its final and binding form pursuant to
Section 2.7.

 

“Closing Cash” has the meaning specified in Section 2.6(c).

 

“Closing Date” has the meaning specified in Section 2.4(a).

 

“Closing Statement Review” has the meaning specified in Section 2.7.

 

“Code” means the Internal Revenue Code of 1986, as amended and as in effect on
the date hereof.

 

“Company” has the meaning specified in the first paragraph of this Agreement.

 

“Company Bank Agent” means G.E. Capital Corporation f/k/a Heller Financial,
Inc., in its capacity as agent for the Company Lenders under and pursuant to the
terms of the Company Credit Agreement.

 

“Company Credit Agreement” means that certain Amended and Restated Credit
Agreement dated March 14, 2000 by and among the Companies, Parent, the Company
Lenders and the Company Bank Agent.

 

“Company Lenders” means, collectively, all Persons who have extended credit to
any of the Companies under and pursuant to the terms of the Company Credit
Agreement.

 

“Companies” shall mean collectively the Company and each of its Subsidiaries.

 

“Confidentiality Agreement” has the meaning specified in Section 6.3.

 

“Confidential Information” means all (a) confidential information and trade
secrets of the Company including, without limitation, any of the same comprising
the identity, lists or descriptions of any customers, referral sources or
organizations; (b) financial statements, cost reports or other financial
information; (c) contract proposals, or bidding information; (d) business plans
and training and operations methods and manuals; (e) personnel records; (f)
information concerning fee structures; and (g) management systems, policies or
procedures, including related forms and manuals. Confidential Information shall
not include any information (i) which is disclosed pursuant to subpoena or other
legal process, (ii) which has been publicly disclosed, (iii) which subsequently
becomes legally known and is not in violation of any obligation of
confidentiality of such person, or (iv) which is subsequently disclosed by any
third party not in breach of a confidentiality agreement.

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding (or agreement entered into in any administrative,
judicial or arbitration proceeding with any Governmental Body).

 

- 3 -



--------------------------------------------------------------------------------

“Dealer Agreement” means any contract, commitment or agreement by and between
any of the Companies and any OEM related to the purchase, sale and/or
distribution of goods in the ordinary course of the Business.

 

“Decrease in Pre-Closing Value” has the meaning specified in Section 2.9.

 

“Deductible” has the meaning specified in Section 8.5.

 

“Disclosure Schedule(s)” has the meaning specified in the first paragraph of
Article III.

 

“EBITDA” shall mean Companies’ consolidated net income from operations
(excluding expenses related to the Company’s corporate headquarters) before
interest, income taxes and depreciation and amortization charges for the
twelve-month period ending on the last day of any calendar month, determined in
accordance with GAAP consistent with past practices and as further adjusted in a
manner consistent with Schedule 2.2).

 

“Effective Date” has the meaning specified in Section 2.4(a).

 

“Employee Benefit Plan” shall have the meaning set forth in Section 3.25(a).

 

“Employment Agreement(s)” has the meaning specified in Section 7.1(h)(viii).

 

“Encumbrance” means any lien, charge, security interest, mortgage, pledge,
easement, conditional sale or other title retention agreement, defect in title,
restrictive covenant or other material restrictions of any kind.

 

“Environmental Laws” shall mean any applicable federal, state, territorial,
provincial, foreign or local law, common law doctrine, rule, order, decree,
judgment, injunction, license, permit or regulation relating to environmental
matters, including those pertaining to land use, air, soil, surface water,
ground water (including the protection, cleanup, removal, remediation or damage
thereof), public or employee health or safety or any other environmental matter,
together with any other laws (federal, state, territorial, provincial, foreign
or local) relating to emissions, discharges, releases or threatened releases of
any pollutant or contaminant including, without limitation, medical, chemical,
biological, biohazardous or radioactive waste and materials, into ambient air,
land, surface water, groundwater, personal property or structures, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transportation, discharge or handling of any contaminant, including,
without limitation, the Federal Water Pollution Control Act (33 U.S.C. 1251 et
seq.), the Clean Air Act (42 U.S.C. 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C. 2601 et seq.), and the OSHA (29 U.S.C. 651 et seq.), as such laws
have been amended and are in effect as of the date hereof and any analogous
present state or local laws, statutes and regulations promulgated thereunder as
are in effect as of the date hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Environmental and Safety Requirements” shall have the meaning set forth in
Section 3.27(a).

 

“Equity Subscription Agreement” has the meaning specified in Section 2.3(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and as in effect as of the date hereof.

 

“Escrow Agent” means Wachovia Bank, National Association.

 

“Escrow Agreement” means the Escrow Agreement to be executed by and among the
Parent, Buyer, Global and the Escrow Agent in substantially the same form as
Exhibit A.

 

“Escrow Period” has the meaning set forth in Section 2.5.

 

“Escrow Sum” has the meaning set forth in Section 2.5.

 

“Estimated Cash Portion Certificate” has the meaning set forth in Section
2.3(a).

 

“Estimated Cash Portion of the Purchase Price” has the meaning set forth in
Section 2.3(a).

 

“E&Y” means Ernst & Young, LLP.

 

“Financial Statements” has the meaning specified in Section 3.11(a)(ii).

 

“Funded Indebtedness” means all (i) indebtedness of the Companies (a) for
borrowed money or (b) other interest-bearing indebtedness (except for current
liabilities other than indebtedness for borrowed money), (ii) capital lease
obligations of the Companies which are accrued or required to be accrued under
GAAP, (iii) obligations of the Companies to pay the deferred purchase or
acquisition price for goods or services or businesses acquired by any of the
Companies which are accrued or required to be accrued under GAAP, other than
trade accounts payable or accrued expenses in the ordinary course of business on
no more than ninety (90) day payment terms or other indebtedness of the
Companies under extended credit terms of more than thirty (30) days from
manufacturers provided to the Companies; (iv) indebtedness of others guaranteed
by the Companies or secured by an Encumbrance on any of the Companies’ assets,
but specifically excluding any uncalled obligations of the Company arising out
of or resulting from any rights of indemnity granted to any third parties in the
ordinary course of business in connection with any agreement by such third
parties to (1) purchase any goods from any of the Companies and/or (2) lease any
goods to any customers of any of the Companies; (v) the long

 

- 5 -



--------------------------------------------------------------------------------

term portion of any deferred revenue of the Companies not included in Working
Capital; (vi) floor planning payments in excess of 90 days following the
Effective Date; or (vii) any notes payable owed by any of the Companies to the
Sellers; provided, however, that “Funded Indebtedness” shall not be deemed to
include any advances in the ordinary course of business from unaffiliated
leasing companies processing lease payments.

 

“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.

 

“Global” has the meaning specified in the first paragraph of this Agreement.

 

“Global Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of June 25, 2003 by and among Global, its Subsidiaries, the
Global Lenders and Wachovia Bank, N.A., as administrative agent.

 

“Global Lenders” means, collectively, all Persons who have extended credit to
Global and its Subsidiaries under and pursuant to the terms of the Global Credit
Agreement.

 

“Global Shares” means the shares of Global Stock to be paid by Buyer at the
Closing as payment of the Stock Portion of the Purchase Price pursuant to
Section 2.3(b) hereof.

 

“Global Stock” means the common stock, par value $.01 per share of Global.

 

“Governing Documents” shall mean the bylaws, operating agreement, partnership
agreement or similar governing documents of the Company or any Subsidiary, as
amended to date.

 

“Governmental Body” means any foreign, federal, state, local or other
governmental body or regulatory body with applicable jurisdiction.

 

“Governmental Permits” shall mean all licenses, certificates, approvals,
franchises, permits and other authorizations held or applied for by any of the
Companies from any Governmental Body, the absence of which could individually or
in the aggregate have a Material Adverse Effect.

 

“Guaranteed Obligation(s)” shall mean all liabilities of Persons other than the
Companies with respect to which any of the Companies is or may be held liable or
otherwise financially responsible, including all guaranties, whether of payment
or collection, rights of recourse, rights of indemnification to the extent such
indemnification arises out of, results from or relates to a transaction entered
into outside the ordinary course of business, but specifically excluding any
uncalled obligations of the Company arising out of or resulting from any rights
of indemnity granted to any third parties in the ordinary course of business in
connection with any agreement by such third parties to (1) purchase any goods
from any of the Companies and/or (2) lease any goods to any customers of any of
the Companies, contingent purchase agreements, any promissory notes with respect
to which any of the Companies is a joint or co-maker, as well as

 

- 6 -



--------------------------------------------------------------------------------

any leases of personal property where the personal property which is the subject
of such lease presently is in the possession of any Person other than the
Companies, but specifically excluding any uncalled obligations of the Company
arising out of or resulting from any rights of indemnity granted to any third
parties in the ordinary course of business in connection with any agreement by
such third parties to (1) purchase any goods from any of the Companies and/or
(2) lease any goods to any customers of any of the Companies.

 

“Hazardous Wastes” shall mean (i) any substances defined in or regulated as
toxic or hazardous under or as to which liability or standards of conduct are
imposed by CERCLA, RCRA or any other Environmental Law; (ii) friable or damaged
asbestos, asbestos-containing material, (iii) petroleum and petroleum products,
including crude oil and fractions thereof; and (iv) polychlorinated biphenyls
(PCBs).

 

“Historical Financial Statements” shall have the meaning set forth in Section
3.11(a)(i).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Independent Accountants” has the meaning specified in Section 2.7.

 

“Indemnifiable Costs” has the meaning specified in Section 8.1.

 

“Indemnified Parties” has the meaning specified in Section 8.1.

 

“Individual Obligations” has the meaning specified in Section 8.1.

 

“Intellectual Property” has the meaning specified in Section 3.19.

 

“Interim Financial Statements” shall have the meaning set forth in Section
3.11(a)(ii).

 

“IRS” means the Internal Revenue Service.

 

“January 31 Shortfall” has the meaning specified in Section 2.9.

 

“Knowledge” means, for purposes of Article III, actual knowledge of (i) each of
John Goense, Corey Golde, John Leinweber and David Wilson and (ii) after
execution of this Agreement, each of John Goense, Corey Golde, John Leinweber
and David Wilson after reasonable inquiry of the president and controller of
each of the Companies’ business units.

 

“Leased Real Property” shall have the meaning set forth in Section 3.16.

 

“Listed Contracts” has the meaning specified in Section 3.14.

 

- 7 -



--------------------------------------------------------------------------------

“Majority Members” shall mean Members who collectively hold a majority of the
common membership interests of the Parent as of the date of this Agreement.

 

“Material Adverse Effect” means any change or effect that is or would reasonably
be expected to be materially adverse to the assets, properties, Business,
operations, liabilities, results of operation or financial condition of the
Company and its Subsidiaries, taken as a whole; including, without limitation,
the occurrence prior to Closing of any single event, or any series of related
events, or set of related circumstances, which could reasonably be expected to
cause an actual, direct net decrease in EBITDA for either the 12 month period
ending January 31, 2004 or EBITDA for any 12 month periods ending after the
Closing Date but prior to the first anniversary of the Closing Date, in excess
of [****] (after giving effect to any other offsetting increases or decreases
affecting EBITDA); [****]

 

“Members” has the meaning specified in the first paragraph of this Agreement.

 

“OEM” means any Person that is an original equipment manufacturer that
manufactures, distributes and/or sells (1) copiers, (2) facsimile machines, (3)
imaging equipment and products, and/or (4) any related equipment, parts or
supplies.

 

“Organizational Documents” shall mean the Articles of Incorporation or other
organizational documents of each of the Companies filed with their particular
state of organization, as amended to date.

 

“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.,
any amendment thereto, and any regulations promulgated thereunder, as in effect
on the date hereof.

 

“Parent” has the meaning specified in the first paragraph of this Agreement.

 

“Parties” shall mean collectively the Buyer, Global, the Company and Sellers.

 

“Permitted Exception” means (a) liens for Taxes and other governmental charges
and assessments which are not yet due and payable or being contested in good
faith, (b) Encumbrances of landlords and liens of carriers, warehousemen,
mechanics and materialmen and other like Encumbrances arising in the ordinary
course of business for sums not yet due and

 

- 8 -



--------------------------------------------------------------------------------

payable, (c) except as would not have a Material Adverse Effect, other
Encumbrances or imperfections on property which are not significant in amount or
do not or could not reasonably be expected to detract from the value or the
existing use of the property affected by such Encumbrance or imperfection, (d)
restrictions on transfer under the Securities Act and applicable state
securities laws; (e) for periods arising (x) on or prior to the Closing Date,
Encumbrances securing Funded Indebtedness or (y) after the Closing Date,
Encumbrances securing any Funded Indebtedness which were not paid off at
Closing; (f) Encumbrances arising directly pursuant to or in connection with
this Agreement; (g) Encumbrances in favor of any OEM or any financial
institution providing credit to any of the Companies in the ordinary course of
business in connection with the acquisition by any of the Companies of any items
of inventory, whether equipment, parts or supplies, where such Encumbrances both
(1) are attached solely to the acquired goods and the proceeds from the sale
thereof, in whatsoever form, and (2) secure the payment by the Companies of all
amounts due and payable and to become due and payable by the Companies or any of
them to such OEM or financial institution in connection with the purchase of
goods in the ordinary course of business; and (h) Encumbrances securing any
advances in the ordinary course of business from unaffiliated leasing companies
processing lease payments.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or Governmental Body.

 

“Plan Affiliate” shall have the meaning set forth in Section 3.30.

 

“Pre-Closing Tax Period” has the meaning specified in Section 6.5(a).

 

“Preliminary Closing Balance Sheet” shall mean the Parent’s best estimate of the
Company’s consolidated balance sheet as of the Effective Date. The Preliminary
Closing Balance Sheet shall be delivered to Buyer no less than two (2) Business
Days prior to the Closing Date. The Preliminary Closing Balance Sheet shall also
include the Parent’s best estimate of all Shut Down Costs and Sellers’ Closing
Costs.

 

“Primary Cap” has the meaning specified in Section 8.5.

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., and any amendment thereto, and any regulations promulgated thereunder as
in effect on the date hereof.

 

“Resale Registration Statement” shall have the meaning set forth in Section 6.6.

 

“Requirements of Laws” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any Governmental Body or under common law.

 

- 9 -



--------------------------------------------------------------------------------

“SEC” shall have the meaning set forth in Section 6.6.

 

“Sellers” has the meaning set forth in the first paragraph of this Agreement.

 

“Sellers’ Closing Costs” shall mean all legal, accounting, investment banking
fees and brokerage expenses of Sellers and the Company, which are associated
with the transactions contemplated by this Agreement solely to the extent
payable by the Company on or after the Closing Date or Buyer, prior to, on or
after the Closing Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Service Contracts” shall have the meaning set forth in Section 3.14.

 

“Shares” means all of the issued and outstanding shares of the capital stock of
the Company.

 

“Shut Down Costs” shall mean all non-recurring costs and expenses of Sellers and
the Company of the type set forth on Schedule 1.1(c) (including office space
lease terminations, severance and other employee termination costs and
continuing directors and officers insurance coverage for six years to the extent
not paid by the Companies prior to Closing), which are directly related to the
shut down of the Company’s current headquarters in Chicago, Illinois or actual
expenses with respect to change in control provisions in employment agreements
with officers of the Companies whose names appear on Schedule 1.1(c) in the
amounts set forth thereon, solely to the extent payable by the Company on or
after the Closing Date or Buyer prior to, on or after the Closing Date.

 

“Stock Portion of the Purchase Price” shall have the meaning set forth in
Section 2.3(b).

 

“Subsequent Increase in Value” has the meaning specified in Section 2.9.

 

“Subsidiary(ies)” means any Person which is an entity with respect to which
another specified entity either (i) has the power to vote or direct the voting
of sufficient securities to elect a majority of the directors or managers of
such Person, or (ii) owns a majority of the ownership interests of such entity.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, alternative
or add-on minimum, gross income, gross receipts, windfall profits, severance,
property, production, sales, use, transfer, gains, stamp, license, excise,
employment, payroll, withholding or minimum, transfer, goods and services, or
any other tax, custom, duty, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, or additional
amount imposed thereon by any Governmental Body.

 

“Tax Benefits” has the meaning set forth in Section 6.7(a).

 

- 10 -



--------------------------------------------------------------------------------

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including, without
limitation, any information return, claims for refund, amended return and
declaration of estimated Tax.

 

“Transaction Documents” shall mean this Agreement, the Escrow Agreement, the
Release, the Equity Subscription Agreement, the secretary’s certificate and such
other documents, certificates and agreements contemplated by any of the
foregoing.

 

“Unclaimed Property” shall mean abandoned, escheat or residual property of a
customer, employee or vendor of the Companies such as customer deposits and
refunds, employee and accounts payable and customer credits which are required
to be paid within a specified period of time to the state of the last known
address of the Person or the state of organization of a Company for the account
of such Person under Requirements of Laws in the states of Delaware, Texas,
California, Arizona, Oregon, Washington and Illinois.

 

“Working Capital” shall mean the difference between the Company’s consolidated
total current assets minus the Companies’ consolidated total current
liabilities, determined as of the Effective Date in accordance with GAAP. For
purposes of this definition, (i) total current assets shall be deemed to exclude
the Companies’ consolidated Cash, deferred Tax assets and notes receivable from
employees of the Companies and (ii) total current liabilities shall be deemed to
exclude the current portion of Funded Indebtedness (other than any advances in
the ordinary course of business from unaffiliated leasing companies processing
lease payments), Shut Down Costs and Sellers’ Closing Costs. Working Capital may
be adjusted in good faith by Buyer and Parent prior to Closing for other
mutually agreed upon non-recurring items between the Effective Date and the
Closing Date, a typical list of which is attached hereto as part of Schedule
2.6(b).

 

“Working Capital Target” shall mean $15,686,648.

 

ARTICLE II

 

AGREEMENT OF PURCHASE AND SALE; CLOSING

 

2.1 Agreement to Sell and Purchase. Upon the basis of the representations and
warranties, for the consideration, and subject to the terms and conditions set
forth in this Agreement, the Parent agrees to sell the Shares to Buyer and Buyer
agrees to purchase the Shares from the Parent at the Closing.

 

2.2 Purchase Price. In consideration for the Shares and the fulfillment of the
obligations set forth herein, Buyer shall pay to the Parent $131,800,000,
subject to any adjustment to the Cash Portion of the Purchase Price required to
be made pursuant to Section 2.6, Section 2.8 or Section 2.9 below (the “Purchase
Price”).

 

- 11 -



--------------------------------------------------------------------------------

2.3 Payment of Purchase Price. The Purchase Price shall be payable by Buyer at
the Closing as follows:

 

(a) Cash Portion. The Estimated Cash Purchase Price (as defined below) will be
paid in cash by wire transfer of funds to an account designated by the Parent.
For purposes of this Agreement, the “Estimated Cash Portion of the Purchase
Price” shall mean an amount equal to $105,440,000 and less $4,000,000 delivered
to the Escrow Agent pursuant to Section 2.3(c) below, as adjusted upward or
downward in accordance with Section 2.6 below (the “Cash Portion of the Purchase
Price”), as represented by Parent (including an estimate of the components of
the Cash Portion of the Purchase Price) on a certificate (the “Estimated Cash
Portion Certificate”), which shall include the Preliminary Closing Balance Sheet
and be prepared in a manner consistent with the Purchase Price Calculation
Example as if the Closing had occurred on January 31, 2004 set forth on Exhibit
F, delivered to the Parent and accepted by Buyer in its reasonable discretion
(which acceptance shall be deemed an acceptance to use such determination for
purposes of Closing but shall not be construed as an agreement with the Parent
as to the actual Cash Portion of the Purchase Price or any components thereof)
not less than two days prior to the Closing;

 

(b) Stock Portion. For purposes of this Agreement, the “Stock Portion of the
Purchase Price” shall mean an amount equal $26,360,000. The Stock Portion of the
Purchase Price will be paid by Buyer at the Closing in the form of Global Stock,
to be delivered to the Parent. The aggregate number of shares of Global Stock to
be delivered to the Parent shall be equal to the quotient obtained by dividing
the Stock Portion of the Purchase Price by $32.4047 (the average of the closing
bid price per share of Global’s Stock on the NASDAQ National Market System for
the thirty (30) Business Days prior to the date which is two (2) Business Days
prior to the date of this Agreement). If the foregoing calculation would result
in the issuance of a fraction of a share of Global Stock, the Buyer shall round
such fraction of a share of Global Stock up to the nearest whole share. The
Parent shall enter into an equity subscription agreement (“Equity Subscription
Agreement”) in the form attached hereto as Exhibit H in respect of such shares;
and

 

(c) Escrow Portion. $4,000,000 of the Purchase Price shall be paid by Buyer at
the Closing in cash, which shall be delivered to the Escrow Agent to be held in
escrow in accordance with the terms of the Escrow Agreement and Section 2.5
below.

 

2.4 Closing.

 

(a) Date and Place. The Closing of the purchase and sale of the Shares
contemplated by this Agreement shall take place at 9:00 a.m., Central Time, at
the offices of Kirkland & Ellis LLP in Chicago, Illinois on the third Business
Day after satisfaction or waiver of the conditions to Closing contained in
Article VII hereof, or at such other date and time as the parties shall agree
but not later than June 30, 2004 (the “Closing Date”), effective as of 12:01
a.m. on the first day of the month in which the Closing occurs (the “Effective
Date”).

 

- 12 -



--------------------------------------------------------------------------------

(b) Deliveries at the Closing. At the Closing, (i) the Sellers and the Company
will deliver to Buyer the various certificates, instruments, and documents
referred to in Section 7.1(h) below, (ii) Buyer and Global will deliver to the
Sellers the various certificates, instruments, and documents referred to in
Section 7.2(c) below, (iii) the Parent will deliver to Buyer stock certificates
representing all of its Shares, endorsed in blank or accompanied by duly
executed assignment documents, (iv) Buyer will deliver to the Parent the
Estimated Cash Portion of the Purchase Price specified in Section 2.3(a) above,
(v) Buyer will deliver to the Parent the Stock Portion of the Purchase Price
specified in Section 2.3(b) above; and (vi) Buyer will deliver to the Escrow
Agent the escrow portion of the Purchase Price specified in Section 2.3(c)
above.

 

2.5 Escrow Arrangements. Pursuant to the Escrow Agreement to be entered into
among the Parent, Buyer, Global and the Escrow Agent, $4,000,000 of the Purchase
Price pursuant to Section 2.3(c) shall be delivered to the Escrow Agent at
Closing in cash. Such cash (which, together with any interest accrued thereon,
is hereinafter referred to as the “Escrow Sum”) shall be held pursuant to the
terms of the Escrow Agreement for payment from such Escrow Sum of the amounts,
if any, owing by the Parent to Buyer pursuant to Section 2.8 (at any time during
the Escrow Period) or the Sellers’ indemnification obligations under Article
VIII below. Within three (3) Business Days after the Closing Statement Review
becomes final and binding on the parties pursuant to Sections 2.7 and 2.8 below,
such remaining portion of the Escrow Sum in excess of $1,000,000 not theretofore
subject to an unresolved claim of Buyer pursuant to the Escrow Agreement or paid
to Buyer in accordance with the terms of the Escrow Agreement and this Agreement
shall be disbursed to the Parent. At the conclusion of the period ending on the
first anniversary of the Closing Date (such period being referred to herein as
the “Escrow Period”), such remaining portion of the Escrow Sum not theretofore
subject to an unresolved claim of Buyer pursuant to the Escrow Agreement in
accordance with the terms of the Escrow Agreement and this Agreement shall be
disbursed to the Parent in accordance with the Escrow Agreement. The Parent and
Buyer agree that each will execute and deliver such reasonable instruments and
documents as are furnished by any other party to enable such furnishing party to
receive those portions of the Escrow Sum to which the furnishing party is
entitled under the provisions of the Escrow Agreement and this Agreement.

 

2.6 Purchase Price Adjustments. The Cash Portion of the Purchase Price payable
at Closing will be adjusted as follows:

 

(a) Funded Indebtedness. The Cash Portion of the Purchase Price will be reduced
by the total amount of Funded Indebtedness as of the Closing, assumed or paid by
Buyer, if any, in cash by wire transfer of funds to the accounts of the holders
of Funded Indebtedness listed on Schedule 2.6(a) hereto to satisfy in full the
Company’s Funded Indebtedness with such holders.

 

(b) Working Capital. The Cash Portion of the Purchase Price will be adjusted, on
a dollar-for-dollar basis, (i) downward by the amount, if any, by which the
Working Capital as reflected on the Preliminary Closing Balance Sheet is less
than the Working Capital Target minus $750,000 or (ii) upward by the amount, if
any, by which the Working Capital as reflected on the Preliminary Closing
Balance Sheet is greater than the Working Capital Target plus $750,000.

 

- 13 -



--------------------------------------------------------------------------------

(c) Cash on Hand. The Cash Portion of the Purchase Price will be adjusted, on a
dollar for dollar basis, (i) downward by the amount, if any, by which the Cash
as of the Effective Date as reflected on the Preliminary Closing Balance Sheet
(the “Closing Cash”) is less than the Cash Target minus $250,000 or (ii) upward
by the amount, if any, by which the Closing Cash is greater than the Cash Target
plus $250,000.

 

(d) Funding of Shut Down Costs and Other Sellers’ Closing Costs. The Cash
Portion of the Purchase Price shall be adjusted downward by the aggregate amount
of all Sellers’ Closing Costs as of the Closing Date (whether or not accrued for
by the Company) to the extent not paid by the Company prior to the Closing Date.
The Cash Portion of the Purchase Price will be also be adjusted downward by the
estimated amount of the Shut Down Costs (whether or not accrued for by the
Company) to the extent not paid for by the Company prior to the Closing Date.

 

(e) [****]

 

(f) Allocation of Adjustments. All adjustments to the Purchase Price under
Sections 2.6(a), (b), (c), (d) or (e) above shall be allocated only against the
Cash Portion of the Purchase Price payable at the Closing.

 

2.7 Closing Review. As promptly as possible (and, any event, within one hundred
eighty (180) days) following the Closing Date, there shall be delivered to the
Sellers a draft of the Closing Balance Sheet and a computation schedule of the
determination of the Cash Portion of the Purchase Price, as adjusted pursuant to
Section 2.6 above at and as of the Effective Date (in its final and binding form
together with the Closing Balance Sheet, the “Closing Statement Review”);
provided, that no adjustments shall be made to Working Capital for any
non-recurring items between the Effective Date and the Closing Date which were
not identified by Buyer and Parent prior to Closing without the consent of Buyer
and Parent (such consent not to be unreasonably withheld or delayed to the
extent consistent with the types of items contemplated in Schedule 2.6(b)). The
Closing Statement Review shall be prepared by Global and reviewed by E&Y in
accordance with GAAP consistent with the computations made in the Estimated Cash
Portion Certificate pursuant to this Agreement. The Parent and its accountants
will have access to the books, records and working papers of the Company and
Buyer as they may reasonably request in order to enable the Parent and its
accountants to verify the calculations of the amounts listed on the Closing
Statement Review and Parent shall be entitled to have its representatives
present during any audit or inspection of the inventory in connection with the
preparation of the Closing Statement Review. If the Parent does not dispute any
item on

 

- 14 -



--------------------------------------------------------------------------------

the Closing Statement within thirty (30) days after the Parent’s receipt
thereof, the Closing Statement Review and the Cash Portion of the Purchase Price
calculated thereon will be become final and binding upon the parties hereto. In
the event that the Parent disputes any items on the Closing Statement Review
within thirty (30) days after the Parent’s receipt thereof, the Parent will
notify Buyer of such dispute and Buyer and the Parent will thereafter negotiate
in good faith to resolve any such dispute. Any resolution agreed to in writing
by Buyer and the Parent will be final and binding upon the Parties. If the
dispute is not resolved within thirty (30) days of the Parent’s notification to
Buyer of the existence of a dispute, then Global and the Parent shall jointly
select and retain PricewaterhouseCoopers LLP (the “Independent Accountants”), to
review the disputed item(s) on the Closing Statement Review. The Independent
Accountants shall consider only those items actually disputed by the Parties and
shall otherwise conduct its review and make its determination in accordance with
the provisions, definitions, terms and conditions of this Agreement. Global,
Buyer and the Parent shall instruct, (i) and use their commercially reasonable
efforts to cause, the Independent Accountants to complete their determination
with respect to such dispute within thirty (30) days after submission of the
dispute to the Independent Accountants; (ii) the Independent Accountants not to
assign a value to any item in dispute greater than the greatest value for such
item assigned by Buyer, on the one hand, or Parent, on the other hand, or less
than the smallest value for such item assigned by Buyer, on the one hand, or the
Parent, on the other hand and (iii) the Independent Accountants to make its
determination based solely on presentations by Buyer and Parent which are in
accordance with the guidelines and procedures set forth in this Agreement (i.e.,
not on the basis of an independent review). Buyer, Global and Parent will
cooperate with the Independent Accountants during the term of its engagement.
The Closing Statement Review and the determination of the resulting Cash Portion
of the Purchase Price calculated with reference thereto shall become final and
binding on the parties to this Agreement (and may be enforced by any court of
competent jurisdiction) on the date the Independent Accountants delivers its
final resolution in writing to the parties. The fees and expenses of the
Independent Accountants shall be shared 50% by Buyer and Global, jointly and
severally, and 50% by Parent.

 

2.8 Post-Closing Purchase Price Adjustment. Promptly after the Closing Statement
Review, including the final determination of the adjustments to the Purchase
Price under Section 2.6 (utilizing the Closing Statement Review instead of the
Preliminary Closing Balance Sheet for all such adjustments), and the resulting
Cash Portion of the Purchase Price calculated with reference to such amounts
become final and binding on the parties under Section 2.7 above, the Estimated
Cash Portion of the Purchase Price shall be recalculated by giving effect to the
final and binding Closing Statement Review, including the adjustments to the
Purchase Price under Section 2.6, (as recalculated, the “Final Cash Portion of
the Purchase Price”). If the Estimated Cash Portion of the Purchase Price is
greater than the Final Cash Portion of the Purchase Price, such difference shall
be paid out of the Escrow Sum to the Buyer (which Escrow Sum shall be the sole
and exclusive remedy for Buyer under this Section 2.8). If the Estimated Cash
Portion of the Purchase Price is less than the Final Cash Portion of the
Purchase Price, such difference shall be payable, jointly and severally, by
Global and Buyer to Parent. Any payment to be made pursuant to this Section 2.8
shall be made in immediately available funds by wire transfer within three (3)
Business Days after the Closing Statement Review and the Purchase Price become
final and binding on the parties hereto pursuant to this

 

- 15 -



--------------------------------------------------------------------------------

Section 2.8. The provisions of Sections 2.6 and 2.7 and this Section 2.8 shall
not be subject to, and the claims hereunder shall not be included in any of the
claims that are subject to, the limitations of Article VIII (except for the
right to make a claim under Section 8.1 for a failure to pay any amounts due
under Sections 2.6, 2.7 or 2.8 and except that claims under Section 2.8 shall be
deducted from the $4,000,000 aggregate Primary Cap liability of Sellers under
Section 8.5 hereof).

 

2.9 EBITDA Adjustment to the Purchase Price. Any Decrease in Pre-Closing Value
(as hereinafter defined) in excess of [****] shall reduce the Purchase Price
payable hereunder at Closing. For purposes of this Agreement, a “Decrease in
Pre-Closing Value” shall mean any decrease in the value of the Companies as of
the Closing Date, if any, as determined in good faith by Buyer and Parent prior
to Closing, which for purposes of this Agreement shall be deemed to equal (a)
[****] (b) the amount (if any) by which the January 31 Shortfall (if any)
exceeds the Subsequent Increase in Value (if any). The term “January 31
Shortfall” shall mean the amount (if any) by which the Agreed EBITDA exceeds the
Actual 1/31/04 EBITDA. The term “Subsequent Increase in Value” shall mean the
amount (if any) by which the EBITDA as of the last day of the month immediately
preceding the Closing Date for which financial statements are available exceeds
the Actual EBITDA. In no event shall the Decrease in Pre-Closing Value exceed
[****]. No adjustment pursuant to Section 2.9 shall be made for items which are
already an adjustment to the Preliminary Closing Balance Sheet, if any. For
purposes of illustration of this Section 2.9 only, assuming the Closing occurs
on April 15, 2004 and the Agreed EBITDA is $17,600,000, the decrease in the
value of the Companies prior to Closing would be determined as follows:

 

[****].

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY AND THE SELLERS

 

The Parent and the Company jointly and severally represent and warrant to Buyer
and Global, jointly and severally with respect to matters relating to the
Company (but not with respect to a member of Parent individually), and each
Seller represents and warrants severally but not jointly with respect to matters
relating to such Seller individually in Sections 3.1 and 3.9(a), (d) and (e),
that subject to the specific qualifications and limitations set forth herein,
including, without limitation, the qualifications and limitations set forth in
the disclosure schedules delivered by the Parent to Buyer and Global on the date
hereof (the “Disclosure Schedules”), the statements contained in this Article
III are correct and complete as of the date hereof and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article
III), except to the extent that such representations and warranties are
expressly made as of another specified date, and as to such representation, the
same shall be true as of such date and except with respect to factors,
circumstances or events, including execution of contracts or other agreements,
first arising or, in the case of representations given to the Company’s
Knowledge, such Knowledge being obtained in good faith after the date hereof;
provided that such factors, circumstances or events do not constitute a breach
of any of the Sellers’ or Company’s covenants pursuant to Article V of this
Agreement except as would not have a Material Adverse Effect. The Disclosure
Schedules may be updated one or more times prior to the Closing Date and the
delivery of such updated Disclosure Schedules shall be deemed to have cured any
misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of such variance or inaccuracy and neither Buyer nor Global
shall have any claim (whether for indemnification or otherwise) against the
Company or the Sellers for any such variance or inaccuracy; provided that any
such updated Disclosure Schedules containing any change that would result in any
Material Adverse Effect shall not cure any misrepresentation or breach of
warranty of the Company and Sellers under this Article III. The inclusion of any
item on any Disclosure Schedule shall not constitute an admission that such item
is material or that a violation, right of termination, default, liability or
other obligation of any kind exists with respect to such item, but rather is
intended only to qualify certain representations and warranties in this
Agreement and to set forth other information required by this Agreement. The
headings with respect to each item are included for convenience only, and are
not a part of the responses to requirements or a qualification of the
representations and warranties set forth in this Agreement. Capitalized terms
used in the Disclosure Schedules but not otherwise defined shall have the
meanings assigned to them in this Agreement. Nothing in the Disclosure Schedules
shall be deemed adequate to disclose an exception to a representation or
warranty made herein, unless the Disclosure Schedules identify the exception
with reasonable particularity or the disclosure manifestly states an exception
to a warranty or representation, as the context requires. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty

 

- 17 -



--------------------------------------------------------------------------------

made herein (unless (i) the representation or warranty had to do with the
existence of the document or other item itself or (ii) the representation and
warranty refers to a specific violation or exception contained in the document
or other item itself, which violation or exception to a representation or
warranty would be reasonably obvious to a reasonable purchaser upon review of
the document or item). Notwithstanding the foregoing, if a disclosure on one
schedule would be reasonably obvious to a reasonable purchaser to apply to the
disclosure under another schedule, then such disclosure shall be sufficient for
such other schedule (for example, if the Sellers specifically disclose on
Schedule 3.12(b) an uncollectable Account Receivable that has not been reserved
for on the Financial Statements, such disclosure shall be sufficient for a
disclosure under Schedule 3.11(b)). The Disclosure Schedules will be arranged in
Schedules corresponding to the lettered and numbered paragraphs contained in
this Article III.

 

3.1 Due Authorization. The Company and such Seller have all requisite power,
right and authority to execute, deliver and perform their respective obligations
under this Agreement and each of the Transaction Documents to which they are a
party. The execution, delivery, and performance of this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action of the
Company. This Agreement and each of the Transaction Documents to which the
Company and such Seller is a party have been duly executed and delivered by the
Company and such Seller, as applicable, and constitute the valid and binding
obligations of the Company and such Seller, as applicable, and are enforceable
against the Company and such Seller, as applicable, in accordance with their
respective terms, except to the extent that the enforcement of this Agreement
and/or any of the Transaction Documents may be limited by the application of
federal or state laws (including common law) relating to insolvency, bankruptcy,
receivership, creditors’ rights, moratorium, general equitable principles, or
public policy.

 

3.2 Title to Shares. The Parent is the record and beneficial owner of, and has
good and marketable title to all of the Shares, which Shares, upon Closing and
assuming payment in full of all Funded Indebtedness under the Company Credit
Agreement, shall be delivered to Buyer free and clear of any Encumbrances
whatsoever other than securities law restrictions under item (d) of Permitted
Exceptions, and none of the Shares is subject to any outstanding option,
warrant, call, or similar right of any other Person to acquire the same, and
none of the Shares is subject to any restriction on transfer thereof except for
restrictions imposed by applicable federal and state securities laws and
restrictions with respect to the Funded Indebtedness under the Company Credit
Agreement. Upon consummation of the transactions contemplated herein in
accordance with the terms hereof and assuming payment in full of all Funded
Indebtedness under the Company Credit Agreement, Buyer will hold good and
marketable title to all of the Shares, free and clear of any Encumbrances
whatsoever, other than Encumbrances resulting from acts, events, or
circumstances solely within the control of Buyer and other than securities law
restrictions under item (d) of Permitted Exceptions.

 

3.3 Organization and Qualification. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to carry on its
business in all material respects as it is now being conducted and to own or
hold under lease the properties and assets it now owns or holds under lease. The
Company is duly qualified to do business and is in good

 

- 18 -



--------------------------------------------------------------------------------

standing as a foreign corporation in the State of Illinois and there are no
other jurisdictions in which its failure to qualify as a foreign corporation
would have a Material Adverse Effect. The Parent is a limited liability company
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

3.4 Subsidiaries.

 

(a) Except as set forth on Schedule 3.4, the Company has no Subsidiaries nor any
stock, partnership interests, limited liability company interests, joint venture
interests or other equity interests in any other Person. Schedule 3.4 sets forth
for each Subsidiary of the Company, if any, (i) its name and jurisdiction of
incorporation, (ii) the type of entity (corporation, limited liability company
or partnership) of such Subsidiary; (iii) the number of shares of authorized
capital stock of each class of its capital stock or equivalent ownership
interest in a limited liability company or partnership, (iv) the number of
issued and outstanding shares of each class of its capital stock or membership
interests or partnership interests, as the case may be, the names of the holders
thereof, and the number of shares or other ownership interests held by each such
holder, and (v) the number of shares of its capital stock held in treasury, if
applicable.

 

(b) All of the issued and outstanding shares of capital stock of each corporate
Subsidiary of the Company have been duly authorized and are validly issued,
fully paid, and non-assessable. The Company and/or its Subsidiaries holds of
record and owns beneficially all of the outstanding shares, membership interests
or partnership interests, as applicable, of any Subsidiary of the Company, free
and clear of any restrictions on transfer (other than restrictions under
applicable securities laws and Permitted Exceptions), Encumbrances, other than
Permitted Exceptions, all of which (other than restrictions under applicable
securities laws and Encumbrances securing Funded Indebtedness after the Closing,
which Funded Indebtedness reduced the Purchase Price pursuant to Article II)
shall have been released as of the Closing.

 

(c) There are no outstanding or authorized options, warrants, rights, contracts,
calls, puts, rights to subscribe, conversion rights, or other agreements or
commitments to which the Company is a party or which are binding on it providing
for the issuance, disposition, or acquisition of any capital stock, membership
interests or partnership interests, as applicable of any Subsidiary of the
Company other than with respect to the Funded Indebtedness under the Company
Credit Agreement. There are no outstanding stock appreciation, phantom stock, or
similar rights with respect to any Subsidiary of the Company. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of any capital stock, membership interests or partnerships interests,
as applicable, of any Subsidiary of the Company.

 

(d) The Company does not control directly or indirectly or have any direct or
indirect equity participation in any corporation, partnership, limited liability
company, organization or other business association which is not a Subsidiary of
the Company. Except as set forth on Schedule 3.4 and except with respect to the
ownership of the Companies and the operations, actions and activities of the
Companies, the Parent (1) has no involvement of whatsoever kind or nature in the
Business and (2) has no ownership or other interest in any Affiliate of the
Sellers that is engaged, involved or participates in any manner in the Business.
Each Subsidiary has all requisite corporate, partnership or limited liability
company power and

 

- 19 -



--------------------------------------------------------------------------------

authority to carry on its business in all material respects as it is now being
conducted and to own or hold under lease the properties and assets it now owns
or hold under lease. Each Subsidiary is duly qualified to do business and is in
good standing as a foreign corporation or entity in the jurisdictions listed on
Schedule 3.4 and there are no other jurisdictions in which its failure to
qualify as a foreign corporation or entity would have a Material Adverse Effect.

 

3.5 Organizational Documents, Governing Documents, Officers and Directors. The
Parent has delivered to Buyer complete and correct copies of each of the
Companies’ Organizational Documents, certified by the Secretary of State of the
State of organization, and the Governing Documents of the Companies, as amended
to date, copies of which are attached hereto as Schedule 3.5. Schedule 3.5 also
contains a complete and correct list of all of the officers and directors (or
managers and general partners, as the case may be) of the Companies.

 

3.6 Capital Stock; Title to Shares. Schedule 3.6 sets forth the entire
authorized capital stock and the total number of issued and outstanding shares
of capital stock of the Company. All of the outstanding shares of capital stock
of the Company (constituting the Shares) are validly issued, fully paid and
non-assessable and owned, beneficially and of record, by the Parent and no
Shares are subject to, nor have been issued in violation of preemptive or
similar rights. All issuances, sales and repurchases by the Company of its
capital stock have been effected in material compliance with all applicable
laws, including applicable federal and state securities laws.

 

3.7 Convertible Securities, Options, Etc. Except as set forth on Schedule 3.7,
the Company has no outstanding stock or other securities convertible into or
exchangeable for shares of its capital stock or containing profit participation
features, and the Company has no outstanding options, warrants or rights to
subscribe for or to purchase any of its capital stock or any stock or securities
convertible into or exchangeable for its capital stock. The Company is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital stock or any warrants, options or
other rights to acquire its capital stock except for redemption and repurchase
rights with respect to its preferred stock pursuant to its Organizational
Documents, none of which have been exercised since December 31, 2002. There are
no voting agreements, voting trusts or other agreements (including contractual
or statutory preemptive rights or cumulative voting rights), commitments or
understandings with respect to the voting or transfer of the capital stock of
the Company.

 

3.8 Books and Records. The books of account, minute books, stock record books,
and other corporate, partnership and limited liability company records of the
Companies, all of which have been made available to Buyer, are complete and
correct in all material respects and have been maintained in accordance with
reasonably sound business practices, including the maintenance of an adequate
system of internal controls. No meeting of any stockholders, board of directors,
or any committee of the Company thereof, has been held for which minutes have
not been prepared and are not contained in such minute books except where the
failure to have minutes prepared and/or included in the minute books would not
have a Material Adverse Effect. The stock ledger of the Company contains a
complete and correct record of all issuances and transfers of capital stock of
the Company since its inception. At the Closing, all of the material books and
records of the Companies will be in the possession of the Company.

 

- 20 -



--------------------------------------------------------------------------------

3.9 Transaction Not a Breach. Except as set forth on Schedule 3.9, neither the
execution and delivery of this Agreement and the Transaction Documents by the
Company and such Seller nor the performance by the Company and such Seller of
the transactions contemplated hereby or thereby will:

 

(a) violate or conflict with or result in a breach of any provision of any
material Requirements of Laws binding on the Companies or such Seller or their
respective properties;

 

(b) constitute a default under the Organizational Documents or Governing
Documents of any of the Companies or the Parent;

 

(c) constitute an event of default or an event which would permit any party to
terminate, or accelerate the maturity of any indebtedness for borrowed money or
other obligation under any Listed Contract other than the Company Credit
Agreement, any Dealer Agreement, that certain Purchase and Sale Agreement
(Non-Standard Portfolio) dated June 8, 1999 by and among Newcourt Leasing
Corporation and certain of the Companies, and that certain Purchase and Sale
Agreement (Standard Portfolio) dated June 8, 1999 by and among Newcourt Leasing
Corporation and certain of the Companies;

 

(d) result in the creation or imposition of any Encumbrance upon the Shares
(other than Permitted Exceptions all of which (other than restrictions under
applicable securities laws and other than Encumbrances securing Funded
Indebtedness, which Funded Indebtedness reduced the Purchase Price pursuant to
Article II) will be removed on or prior to the Closing) or any of the Companies’
material assets (including the shares or other ownership interests of any
Subsidiary); or

 

(e) require any authorization, consent, approval, exemption or other action by
or notice to (i) any court or administrative or Governmental Body pursuant to
the Organizational Documents or Governing Documents of any of the Companies or
the Parent or under any material Requirement of Laws (other than the HSR Act),
or (ii) any other Person.

 

3.10 Compliance with Applicable Laws. The Companies are in compliance in all
material respects with all applicable Requirements of Laws, Governmental Permits
and Court Orders. Except as described on Schedule 3.10, the Companies are not a
party to, bound by or affected by, any material Court Order (or agreement
entered into in any administrative, judicial or arbitration proceeding with any
Governmental Body) applicable directly to any of the Companies, the Sellers or
the Business with respect to any of the Companies’ properties, assets, personnel
or business activities. Except as set forth on Schedule 3.10, the Companies are
not, in any material respect, in violation of, or delinquent in respect to, any
Court Order, Requirements of Laws or Governmental Permits (to which it or its
properties, assets, personnel or business activities are subject), arising out
of, resulting from or in any way connected with the operation of the Companies,
including Requirements of Laws relating to equal employment opportunities,

 

- 21 -



--------------------------------------------------------------------------------

fair employment practices, unfair labor practices, terms of employment,
occupational health and safety, wage and hour, discrimination, and zoning
ordinances and building codes. The Companies have filed with the proper
Governmental Bodies, except where the failure to file will not result in a
Material Adverse Effect, all statements and reports required by all Requirements
of Laws, Governmental Permits and Court Orders to which the Companies or any of
their employees (because of their activities on behalf of the Companies) are
subject. Except as set forth on Schedule 3.10, none of the Companies has
received any written notices of a claim made by any Governmental Body to the
effect that the Business fails to comply, in any material respect, with any
Requirements of Laws or Governmental Permit or that a Governmental Permit or
Court Order is necessary in respect thereto. Copies of all notices of any
material violation of any of the foregoing that any of the Companies has
received since their date of acquisition by the Company have previously been
made available and offered to Buyer.

 

3.11 Financial Statements.

 

(a) Schedule 3.11(a) contains the following financial statements of the
Companies:

 

(i) the audited consolidated financial statements, including the balance sheets
of the Companies as of December 31, 2003, December 31, 2002 and December 31,
2001 and the related statements of income and cash flows for the years then
ended as audited by E&Y (the “Historic Financial Statements”); and

 

(ii) the unaudited consolidated financial statements, including the balance
sheets of the Companies as of months ended January 31, 2003 and January 31, 2004
and the related statements of income for the one month periods then ended (the
“Interim Financial Statements” and together with the Historic Financial
Statements, the “Financial Statements”).

 

(b) Throughout all periods covered by the Financial Statements, the Company has
prepared such statements in accordance with GAAP (other than normal year-end
adjustments with respect to the Interim Financial Statements). Except as set
forth on Schedule 3.11(b), each of the Financial Statements and the Preliminary
Closing Balance Sheet is true and complete in all material respects, is
consistent with the books and records of the Companies, and presents or will
present fairly in all material respects, in accordance with GAAP, the
consolidated assets, liabilities, financial position and, where applicable,
results of operations of the Companies as of the dates and the periods therein
set forth, except that the Interim Financial Statements lack footnote
disclosures and are subject to normal year-end adjustments, none of which
individually or in the aggregate, could have a Material Adverse Effect.

 

(c) As of Closing, except for trade payables and accrued expenses arising in the
ordinary course of business and except as shall be reflected on the final and
binding Closing Balance Sheet, the Companies shall have no liabilities
whatsoever for borrowed money, including any liabilities to any Seller or any
Affiliate or relation of any Seller.

 

- 22 -



--------------------------------------------------------------------------------

(d) Schedule 3.11(d) sets forth an accurate and complete list of all Guaranteed
Obligations involving, either individually or in the aggregate, together with
all other undisclosed Guaranteed Obligations, in excess of $200,000. This list
shall include (1) every contract, agreement, personal property lease,
relationship or commitment, written or oral, to which any of the Companies is a
party or by which any of the Companies is bound that binds, commits or otherwise
obligates any of the Companies, directly or indirectly, to be primarily or
secondarily liable for any liabilities of any Person other than the Companies,
(2) the original amount of recourse leases constituting Guaranteed Obligations
if reasonably known (excluding the amount of any Guaranteed Obligations
terminated on or prior to Closing), (3) the outstanding balance of all recourse
liabilities constituting Guaranteed Obligations as of either December 31, 2003
or March 31, 2004 (whichever is available) if reasonably known (excluding the
amount of any Guaranteed Obligations terminated on or prior to Closing), and (4)
the Person to whom each Guaranteed Obligation is or may be owed. Immediately
following the Closing, and except as expressly contemplated by this Agreement,
the Companies will not have any Guaranteed Obligations for the benefit of any
Seller or any Affiliate or relation of any Seller.

 

3.12 Inventories, Accounts Receivable and Accounts Payable.

 

(a) Except as set forth on Schedule 3.12(a), the inventory of equipment, parts
and supplies of the Companies as reflected on the Financial Statements and the
Preliminary Closing Balance Sheet, respectively, has been acquired and
maintained in the ordinary course of business, includes both new and used items
and consists of the quality and condition usable, leaseable or salable in the
ordinary course of business, and is not subject to any write-down or write-off
in excess of $1,000,000 in the aggregate for obsolescence or otherwise under
GAAP (in each case, other than such as is adequately reserved for on the
Financial Statements or will be reserved for on the Closing Balance Sheet). All
inventories reflected in the Financial Statements are valued at the lower of
cost (specific identification or average cost for equipment and average cost for
related parts and supplies) or market value. Except as set forth on Schedule
3.12(a), the Companies’ inventory of equipment, parts and supplies are free and
clear of all Encumbrances other than Permitted Exceptions.

 

(b) Except as set forth on Schedule 3.12(b), the amount of all accounts and
notes receivable, unbilled invoices and other debts owed to the Companies
(collectively the “Accounts Receivable”) due or recorded in the books and
records of account, of the Companies as of the Closing Date, are or shall be
bona fide receivables arising in the ordinary course of business (net of
allowances for bad debt or doubtful receivables, as shall be reflected on the
Closing Balance Sheet, in the ordinary course of business). Except to the extent
of any allowance for bad debt or doubtful receivables as reflected on the
Preliminary Closing Balance Sheet as adjusted by the final and binding Closing
Balance Sheet, no Accounts Receivable will, at the Closing Date, be subject to
any valid counter-claim or set off.

 

(c) All of the Companies’ accounts payable have arisen in bona fide arm’s length
transactions in the ordinary course of business (except for accounts payable of
the Companies which, both individually and in the aggregate, do not exceed
$200,000) and, prior to the Closing, the Companies have been paying their
accounts payable in the ordinary course, consistent with past practice.

 

- 23 -



--------------------------------------------------------------------------------

3.13 Taxes.

 

(a) All Taxes due and payable by the Companies have been paid in full. The
liability for Taxes of the Companies reflected in the Financial Statements will
be sufficient in all respects to provide for all interest, penalties,
assessments or deficiencies, if any, which, as of the date of such Financial
Statements, were due and unpaid and the appropriate accrual for other unpaid
Taxes not yet due. The Companies have timely filed or had timely filed on their
behalf all Tax Returns which they are required to have filed or proper
extensions have been filed therefore and such returns are correct and complete
in all material respects, provided that this representation and warranty shall
not be construed as a representation or warranty that any Tax attribute or
return position reflected on a Tax Return may be relied upon by any Buyer
Indemnified Party with respect to the determination of any liability for Taxes
to be reflected on any Tax Return filed after the Closing Date. Any deficiencies
asserted in writing with respect to any Tax Returns as a result of any audit by
a Governmental Body have been paid, settled or are being contested or appealed,
and except as provided on Schedule 3.13, none of the Companies has received any
written notice of, nor do the Sellers know of, any present disputes as to Taxes
payable by any of the Companies. There are no unexpired waivers by any of the
Companies of any statute of limitations with respect to any Taxes, and none of
the Companies is a party to any action or proceedings by any Governmental Body
for the collection or assessment of Taxes. The Companies have complied with all
Requirements of Laws relating to the payment and withholding of Taxes
(including, without limitation, withholding of payroll and employment Taxes and
Taxes pursuant to Sections 1441 and 1442 of the Code or similar provisions under
any foreign laws) and has, within the time and manner prescribed by applicable
Requirements of Laws, withheld and paid over to the proper governmental
authorities all amounts required to be withheld and paid. There are no
Encumbrances for Taxes upon the assets or properties of the Companies except for
statutory Encumbrances for Taxes not yet due or payable or for Taxes being
contested in good faith through appropriate proceedings (which proceedings are
listed on Schedule 3.13(a)). None of the Companies has received any written
notice of any Tax rulings, requests for rulings, or closing agreements relating
to any of the Companies which could materially affect any of the Companies’
liability for Taxes for any period after the Closing Date. None of the Companies
will be required to take into income for any period on or after the Closing Date
any adjustment under Section 481 of the Code (or any corresponding provision of
state or local Tax law) as a result of any change of accounting method for a tax
period beginning prior to the Closing Date or required by virtue of the
transactions contemplated by this Agreement.

 

(b) Each of the Companies is not, nor has it been since the later of (i) March
12, 1999 or (ii) the date such Subsidiary was, directly or indirectly, formed or
acquired by the Company, a member of or included in any affiliated,
consolidated, combined, or unitary group for purposes of filing Tax Returns or
paying Taxes at any time other than with the Company. The Companies do not have
any liability for Taxes of any Person under Section 1.1502-6 of the U.S. income
tax regulations or as a transferee of such Person or under any other provision
of law, and the Companies are a party to or bound by or have any obligation
under any Tax sharing or similar agreement or arrangement. Schedule 3.13 sets
forth all countries, states, provinces, cities, and other jurisdictions in which
any of the Companies (i) filed Tax Returns at any time during the period
beginning from the later of (A) March 12, 1999 or (B) the date such

 

- 24 -



--------------------------------------------------------------------------------

Subsidiary was, directly or indirectly, formed or acquired by the Company, and
(ii) has received written notice during the period beginning from the later of
(X) March 13, 1999 or (Y) the date such Subsidiary was, directly or indirectly,
formed or acquired by the Company, that claims that any of the Companies is
subject to any Tax. Parent is not a “foreign person” within the meaning of
Section 1445 of the Code and no withholding Tax will be payable pursuant to
Section 1445 or other provision of the Code upon the consummation of the
transactions contemplated hereby. The Companies have not participated in or
cooperated with an international boycott within the meaning of Section 999 of
the Code. Each of the Companies has not received any written notice of any
foreign income Tax rulings with respect to any of the Companies that are
material to the continuing operations of the Company. As a result of compliance
with this Agreement, none of the Companies will be obligated to make a payment
to an individual that would be a “parachute payment” to a “disqualified
individual” as those terms are defined in Section 280G of the Code (or any
corresponding provision of state, local or foreign Tax law) without regard to
whether such payment is to be made in the future.

 

(c) The Company has not and except as set forth on Schedule 3.17, no Subsidiary
(and any predecessor of any of the Companies, including any entity merged or
liquidated into any of the Companies) has been a validly electing S corporation
within the meanings of Sections 1361 and 1362 of the Code since the later of (i)
March 12, 1999 or (ii) the date such Subsidiary was directly or indirectly,
formed or acquired by the Company. None of the Companies will be an S
corporation as of the Closing Date. With respect to the United States and all
states which for any of the Companies are being treated as a partnership, all
elections for such treatment required to have been made have been properly and
validly made in the United States and each of such states, and such Companies
have maintained compliance at all times with all applicable qualifications and
filing procedures for such treatment.

 

3.14 Listed Contracts. Schedule 3.14 sets forth a correct and complete list
(copies of which have been made available and delivered to Buyer) of every
contract, agreement, personal property lease or commitment (including, without
limitation, promissory notes, loan agreements, and other evidence of
indebtedness, guarantees, agreements with distributors, suppliers, dealers,
franchisors and customers, and service agreements), to which any of the
Companies is a party or by which any of the Companies is bound pursuant to which
obligations thereunder of either party thereto are, or are contemplated as
being, (i) involving the receipt or payment by any of the Companies of an amount
in excess of $100,000 following the Closing Date, (ii) such that the termination
or breach of such contract could have a Material Adverse Effect on the Company,
or (iii) involving the lease by any of the Companies, as lessee or lessor, of
any real property (each a “Listed Contract,” and collectively, the “Listed
Contracts”), correct and complete copies of which, or in the case of oral
agreements, complete descriptions, previously have been made available. The
Companies are neither in default, nor has any event occurred that, with the
giving of notice or the passage of time or both, would constitute a default by
any of the Companies, under any Listed Contract and, to the Knowledge of the
Company, no event has occurred that, with the giving of notice or the passage of
time, or both would constitute a default by any other party to any such Listed
Contract; provided, however, any defaults, by either one of the Companies or any
third party, that could not result individually or in the aggregate in a
Material Adverse Effect are excluded from the scope of this representation.
Except as set forth on Schedule 3.14 and except as shall not individually or in
the aggregate have

 

- 25 -



--------------------------------------------------------------------------------

a Material Adverse Effect, each of the Listed Contracts is in full force and
effect, is valid and enforceable in accordance with its terms and is not subject
to any claims, charges, set-offs or defenses. Immediately following the
completion of the transactions contemplated herein and except as shall not have
a Material Adverse Effect, each of the Listed Contracts (other than the Company
Credit Agreement and the Company Dealer Agreements unless all consents have been
obtained) shall continue to be in full force and effect, be valid, binding and
enforceable in accordance with their terms and not be subject to any claims,
charges, set-offs or defenses as a result of the occurrence of the transactions
contemplated herein provided that all required notices are given and consents
are obtained as set forth on Schedule 3.9. Schedule 3.14 also separately sets
forth an accurate and complete list of the thirty (30) largest (in dollars
payable to the Company and its Subsidiaries, taken as a whole) contracts,
agreements or commitments, both oral and written, to which any of the Companies
are a party or by which any of the Companies is bound or obligated to provide
maintenance or service on photocopiers, facsimile machines or any other
electronic, digital or automated office equipment (the “Service Contracts”).
Except as expressly set forth on Schedule 3.14, each of the Companies have
renewed and billed all expired but uncancelled Service Contracts and has no
Knowledge that any customer will not continue to pay and perform such customer’s
obligations under any Service Contract. Except as specifically stated on
Schedule 3.14, no Service Contract has a term expiring more than one year after
the Closing Date or that is not cancelable without penalty within one (1) year.

 

3.15 Owned Real Property. The Companies do not currently own any interest in
real property, and except as set forth on Exhibit 3.15, the Company has not
owned any interest in real property since its inception and the Company’s
Subsidiaries have not owned any interest in real property from the later of the
date that (i) was four years prior to the Closing Date or (ii) such Subsidiaries
were, directly or indirectly, formed or acquired by the Company.

 

3.16 Leased Real Property. Each of the Companies has valid leasehold interests
in all of the real property which it holds under the leases described in
Schedule 3.16 (collectively, the “Leased Real Property”), in each case free and
clear of all Encumbrances, except for Permitted Exceptions. Following completion
of the transactions contemplated herein, each of the Companies shall continue to
have valid leasehold interests in all of the real property which it holds under
the leases described in Schedule 3.16, in each case free and clear of all
Encumbrances except Permitted Exceptions assuming receipt of all required
consents and after assuming that that all required notices, if any, are given as
provided in Section 3.9. The Leased Real Property constitutes all real
properties used or occupied by the Companies. With respect to the Leased Real
Property: (a) each of the Companies has all easements and rights necessary to
conduct the Business; (b) no portion thereof is subject to any pending, or to
the Knowledge of the Company any threatened, condemnation proceeding or other
proceeding by any public authority; (c) to the Company’s Knowledge, the
Buildings, plants and structures, including heating, ventilation and air
conditioning systems, roof, foundation and floors, are in good operating
condition and reasonable repair, subject only to ordinary wear and tear; (d) the
Buildings, plants and structures are not, and the operation of the Business at
the Leased Real Property is not, in violation of any zoning or other
Requirements of Laws (including, without limitation, obtaining all approvals of
any Governmental Body, including Governmental Permits, required in the operation
thereof), except for such violations as do not and shall not, individually or in
the aggregate, result in a Material Adverse Effect; (e) there are no leases,
subleases,

 

- 26 -



--------------------------------------------------------------------------------

licenses, concessions or other agreements, written or oral, granting to any
party or parties the right of use or occupancy of any portion of any parcel of
Leased Real Property; and (f) the Leased Real Property is supplied with
utilities and other services for the operation of such facilities as conducted
by the Companies.

 

3.17 Personal Property. Schedule 3.17(a) sets forth a true and complete list of
all fixed, tangible assets owned or leased by, in the possession of, or used by
the Companies in connection with the Business and having, individually, or in
the aggregate with all other similar items, a value in excess of $25,000. Each
of the Companies has good and valid title to, or a valid leasehold interest in,
or valid license to, all fixed assets and other tangible personal properties
used by the Companies in connection with the Business, reflected on the
Financial Statements and each item listed on Schedule 3.17(a), in each case,
free and clear of any Encumbrances, other than Permitted Exceptions, including
Encumbrances in favor of the Company Bank Agent for the benefit of the Company
Lenders, which shall be released upon payment of all obligations owed to the
Company Lenders at the Closing. The property listed on Schedule 3.17(a)
constitutes all tangible (individually, or in the aggregate, having a value in
excess of $25,000) personal property, rights and assets necessary for the
conduct of the Business as now conducted. Such personal property is in good
condition and repair, subject only to ordinary wear and tear. Except as set
forth in Schedule 3.17(a), none of the personal property listed on Schedule
3.17(a) is held under any lease, security agreement or conditional sales
contract.

 

3.18 Litigation. Except as set forth in Schedule 3.18, there is no suit, action,
proceeding, investigation, claim or order pending or, to the Knowledge of the
Company, threatened in writing against or affecting any of the Companies or any
of their properties or assets, in law or equity (or, to the Knowledge of the
Company, pending or threatened in writing against any of the officers, directors
or key employees of the Companies with respect to any of the Business or any
proposed business activity of the Companies), or to which any of the Companies
is otherwise a party (including product liability claims), before any court, any
municipality or any other Governmental Body, nor, to the Knowledge of the
Company, do they reasonably anticipate any material action, proceeding or
investigation within one year following the date hereof. Except as specifically
listed thereon, none of the litigation listed on Schedule 3.18, if adversely
determined, could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 3.18, none
of the Companies is subject to any Court Order, stipulation or consent of any
court or Governmental Body. Except as set forth on Schedule 3.18, none of the
Companies is engaged in any legal action involving more than $150,000 to recover
monies due it or for damages sustained by it in connection with the Business.

 

3.19 Intellectual Property. Schedule 3.19 contains a complete and correct list
of all registered and significant unregistered patents, trademarks and service
marks (whether or not registered), tradenames, material copyrights (whether or
not registered), licenses, computer software or data (other than off-the-shelf
commercial software programs which individually cost under $15,000 or $40,000 in
the aggregate), domain name registrations, and registrations or applications for
registration of any of the aforementioned rights together with applicable
registration and application numbers, owned by or registered in the name of the
any of the Companies or in which any of the Companies has any rights, licenses,
or immunities

 

- 27 -



--------------------------------------------------------------------------------

(collectively, the “Intellectual Property”). Schedule 3.19 also contains a
complete and correct list of all material licenses granted by any of the
Companies to any third party with respect to any of the Intellectual Property
and licenses granted by any third party to any of the Companies (other than
licensed for off-the-shelf commercial software programs which individually cost
under $15,000 or $40,000 in the aggregate). Except as set forth on Schedule
3.19, (a) each of the Companies owns and possesses all right, title and interest
in and to, or has a valid license to use, and following completion of the
transactions contemplated herein, each of the Companies will own or have a valid
license to use, all of the Intellectual Property necessary for the operation of
the Business as presently conducted and none of such Intellectual Property has
been abandoned except in the ordinary course of the Business consistent with
past practice; (b) no claim by any third party in writing contesting the
validity, enforceability, use or ownership of any such Intellectual Property has
been made within the past three years, is currently outstanding or is, to the
Knowledge of the Company, threatened; (c) neither the Companies nor the Sellers
nor any registered agent of the Companies has received any written notices
within the last two years of an allegation of any infringement or
misappropriation by, or conflict with, any third party with respect to such
Intellectual Property; (d) neither the Companies nor any Seller has received
within the past two years any written claims of infringement, or
misappropriation, of any intellectual property rights of any third party; and
(e) none of the Companies has infringed, misappropriated or otherwise violated
any intellectual property rights of any third parties, except for such
violations as shall not result in an economic loss to the Company in excess of
$50,000 per occurrence or $150,000 in the aggregate, and the Company has no
Knowledge of any infringement, misappropriation or conflict which will occur as
a result of the continued operation of the Business as presently conducted.

 

3.20 Names. Schedule 3.20 sets forth a list of each name in which any of the
Companies or any of its predecessors in interest has done business in the United
States from the date that is the later of the date (i) that was five years prior
to the Closing Date or (ii) such Subsidiaries were directly or indirectly formed
or acquired by the Company.

 

3.21 Conduct of Business.

 

(a) Conduct of Ordinary Course. Except as set forth on Schedule 3.21, since
December 31, 2003, the Companies have each conducted the Business only in the
ordinary course of business consistent with past custom and practice, and have
incurred no liabilities other than in the ordinary course of business consistent
with past custom and practice, and nothing has had a Material Adverse Effect on
the assets, condition (financial or otherwise), operating results, employee or
customer relations or business activities of the Companies (other than any facts
or circumstances that relate primarily to (1) economic conditions in general and
(2) the economic performance of the entire industry in which the Company is
engaged). Without limiting the foregoing and except as set forth on Schedule
3.21 or as expressly contemplated by this Agreement, since December 31, 2003,
none of the Companies has:

 

(i) sold, assigned or transferred any material tangible asset (other than
inventory in the ordinary course of business consistent with past practices) or
property right used in the Business, or mortgaged, pledged or subjected them to
any Encumbrance, except for Permitted Exceptions;

 

- 28 -



--------------------------------------------------------------------------------

(ii) sold, assigned, transferred, abandoned or permitted to lapse any
Governmental Permits that, individually or in the aggregate, are material to the
Business or the operation of the Companies, or any of the material Intellectual
Property or other Material intangible assets, or disclosed any material
proprietary confidential information to any person, or granted any license or
sublicense of any rights under or with respect to any material Intellectual
Property or other material intangible assets other than in the ordinary course
of business;

 

(iii) except as required by any applicable employment agreement or other than in
the ordinary course of business consistent with the Companies’ past practices or
as required by applicable law, made or granted any increase in, or amended or
terminated, any existing plan, program, policy or arrangement, including any
Employee Benefit Plan or arrangement or adopted any new Employee Benefit Plan or
arrangement, or entered into any new collective bargaining agreement or
multi-employer plan;

 

(iv) conducted the cash management customs and practices (including the timing
of collection of receivables and payment of payables and other current
liabilities) and maintained the books and records of the Companies other than in
the usual and ordinary course of business consistent with past custom and
practice;

 

(v) changed any accounting principles, methods or practices utilized by it or
changed any of its depreciation or amortization policies or rates in any
material respect;

 

(vi) made any loans or advances to, or, except as disclosed on Schedule 3.33,
entered into any transaction with any stockholder, employee, officer or director
of any of the Companies (other than advances to the Companies’ employees in the
ordinary course of business, none of which are in excess of $10,000
individually);

 

(vii) suffered any loss, damage, destruction or casualty loss in excess of
$1,000,000 in the aggregate or waived any rights of material value, whether or
not covered by insurance and whether or not in the ordinary course of business;

 

(viii) received written notification that any material customer or supplier will
stop or decrease in any material respect the rate of business done with the
Companies;

 

(ix) declared, set aside or paid any dividend or distribution of cash or other
property to any stockholder of the Company or purchased, redeemed or otherwise
acquired any shares of the Company’s capital stock or any Subsidiary’s capital
stock or interests;

 

- 29 -



--------------------------------------------------------------------------------

(x) amended or authorized the amendment of the Organizational Documents or
Governing Documents of any of the Companies;

 

(xi) paid or made a commitment to pay any severance or termination payment to
any employee or consultant of any of the Companies in excess of $50,000
individually or $150,000 in the aggregate;

 

(xii) made any capital expenditures, including, without limitation, replacements
of equipment in the ordinary course of business, or entered into commitments
therefor, except for capital expenditures or commitments therefor which do not,
in the aggregate, exceed $75,000;

 

(xiii) made any equity or debt investment or commitment therefor in any Person
in excess of $25,000, individually or in the aggregate;

 

(xiv) made any payment or contracted for the payment of any bonus or other
compensation or personal expenses, other than (1) such amounts paid in the
ordinary course of business consistent with past practice or in accordance with
the Companies’ bonus plans set forth on Schedule 3.29, and (2) wage, salary and
bonus adjustments made in the ordinary course of business consistent with past
practice for employees who are not officers, directors or stockholders of any of
the Companies;

 

(xv) except as required by any applicable existing employment agreement, made,
amended, or entered into any written employment contract for employees with
compensation in excess of $100,000 within the past year, or created or made any
material change in any bonus, stock option, pension, retirement, profit sharing
or other employee benefit plan or arrangement; or

 

(xvi) committed to do any of the foregoing.

 

(b) No Illegal Payments. None of the Companies has at any time made or committed
to make any illegal payments for political contributions or made any bribes,
kickback payments or other illegal payments.

 

3.22 Insurance Policies. Schedule 3.22 sets forth a correct and complete list
and description, including policy numbers, of all material insurance policies
owned by the Companies, correct and complete copies of which policies have
previously been made available to Buyer. Each of the insurance policies listed
in Schedule 3.22 are in full force and effect, and each will remain so
immediately following the Closing. None of the Companies is in default under any
of the insurance policies listed in Schedule 3.22. None of the Companies has
received any written notice of cancellation or intent to cancel or increase or
intent to increase premiums with respect to such insurance policies. Schedule
3.22 also contains a list of all pending claims by the Company with any
insurance company and any instances within the previous two (2) years and by the
Company’s Subsidiaries with any insurance company and any instances since the
later of (i) the date two (2) years prior to the date hereof or (ii) the date on
which such Subsidiaries were formed or acquired, directly or indirectly, by the
Company, of a denial of coverage of any of the Companies by any insurance
company.

 

- 30 -



--------------------------------------------------------------------------------

3.23 Bank Accounts. Schedule 3.23 sets forth a complete and correct list of each
financial institution in which any of the Companies has any account, lock box or
safe deposit box with Cash or securities in excess of $50,000, the number of
each such account or box and the names of all persons authorized to draw thereon
or to have access thereto.

 

3.24 Licenses and Permits. Each of the Companies holds all Governmental Permits
necessary for the current conduct, ownership, use, occupancy or operation of the
Business, which are identified on Schedule 3.24, except where the failure to
hold such Governmental Permits would not have a Material Adverse Effect. Each of
the Companies has complied within the past two (2) years, and is in full and
complete compliance with, in all material respects, the terms and conditions of
all such Governmental Permits, all of which are in full force and effect, and
neither the Companies nor the Sellers have received any written notices to the
contrary.

 

3.25 Employee Benefit Plans.

 

(a) Employee Benefit Plan Liabilities. Except as described in Schedule 3.25,
neither the Companies nor any current or former Plan Affiliate maintains,
sponsors, contributes to or is obligated to make contributions to, or has or
could have any liability with respect to, any written or oral “Employee Pension
Benefit Plan” (as defined in Section 3(2) of ERISA), “Employee Welfare Benefit
Plan” (as defined in Section 3(1) of ERISA), “Multi-employer Plan” (as defined
in Section 3(37) of ERISA), plan of deferred compensation (whether qualified or
non-qualified), medical plan, life insurance plan, short or long term disability
plan, dental, vision or prescription drug plan, material employee or former
employee personnel policy (including vacation time, holiday pay, bonus programs,
moving expense reimbursement programs, severance and sick leave), excess
supplemental benefit plan, bonus or incentive plan (including stock options,
restricted stock, stock bonus and deferred bonus plans), salary reduction
agreement, change of control agreement, employment agreement, consulting
agreement or any other material benefit program, policy, arrangement or
agreement (collectively, “Employee Benefit Plans”), whether or not terminated or
maintained pursuant to a collective bargaining agreement or otherwise, which
could give rise to or result in any of the Companies having any liability.

 

(b) Delivery of Employee Benefit Plans. Sellers have delivered to Buyer (i) with
respect to each written Employee Benefit Plan a complete and accurate copy of:
each such Employee Benefit Plan, each Form 5500 Annual Report, if applicable,
for the three (3) most recent years, each material letter, ruling or notice
issued by a governmental entity or agency to each such plan, each funding
vehicle, if any, and the current summary plan description and summary of
material modification and/or descriptive summary with respect to each such plan,
if applicable and (ii) with respect to each unwritten Employee Benefit Plan, a
description of the material terms of each unwritten Employee Benefit Plan
maintained by, sponsored by or contributed to by any of the Companies as of the
Closing Date.

 

- 31 -



--------------------------------------------------------------------------------

(c) Compliance. Except as set forth on Schedule 3.25, each Employee Benefit Plan
(i) has been and currently complies in form and in operation in all material
respects with all applicable requirements of ERISA and the Code, all other
Requirements of Laws and its terms; (ii) has been and is operated in compliance
with applicable Requirements of Laws in such a manner as to qualify, where
appropriate, for both federal and state purposes, for income tax deferral to its
participants, income tax exemption for any related funding vehicle, either
currently or in the future, and the allowance of deductions and credits with
respect to contributions thereto; and (iii) where appropriate, has received or
has timely applied for a favorable determination letter from the IRS. With
respect to each Employee Benefit Plan, no prohibited transactions (as defined in
Section 406 or 407 of ERISA or Section 4975 of the Code) have occurred for which
an exemption is not specifically available which would reasonably be expected to
result individually or in the aggregate in a Material Adverse Effect.

 

(d) No Claims. Except as set forth on Schedule 3.25 or as would reasonably not
be expected to result individually or in the aggregate in a Material Adverse
Effect, with respect to each Employee Benefit Plan, there are no suits, actions,
proceedings, investigations, claims or orders pending or, to the Knowledge of
the Company, threatened with respect to the assets thereof (other than routine
claims for benefits), and, to the Knowledge of the Company, there are no facts
that could reasonably be expected to give rise to any liability, suit, action,
proceeding or claim against any Employee Benefit Plan, any fiduciary or plan
administrator or other person dealing with any Employee Benefit Plan or the
assets of such plan.

 

(e) No Unfunded Liability. Except for the amounts set forth on Schedule 3.25,
all contributions, payments, premiums, expenses, reimbursements or accruals for
all periods ending prior to or as of the Closing for each Employee Benefit Plan
shall have been made to the extent such amounts are required to have been made
at the time of Closing by such Employee Benefit Plan or accrued on the Financial
Statements (to the extent applicable as of the dates of such Financial
Statements) and the Preliminary Closing Balance Sheet to the extent required by
GAAP, as appropriate, and no such plan otherwise has (and could not reasonably
be expected to have) any unfunded liability in excess of $200,000 (including for
periods from the first day of the current plan year to the Closing) which is not
reflected on the Financial Statements or the Preliminary Closing Balance Sheet,
as appropriate.

 

(f) No Multi-employer Plan, Pension Plan or Retiree Welfare Plan. Except as set
forth on Schedule 3.25, neither the Companies nor any Plan Affiliate
participates in, makes contributions to or has any other liability with respect
to any Employee Benefit Plan that (i) is or was a “multi-employer plan” as
defined in Section 4001 of ERISA, a “multi-employer plan” as described in
Section 3(37) of ERISA, a “multiple employer plan” within the meaning of Section
413(c) of the Code or a “multiple employer welfare arrangement” within the
meaning of Section 3(40) of ERISA, (ii) otherwise is or was an “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA) that is subject
to Title IV of ERISA, or (iii) provides medical, health, or life insurance for
or on behalf of current or future retirees or former employees (except for
limited continued medical benefit coverage required to be provided under Section
4980B of the Code and Part 6 of Section 601 et. seq. of ERISA or under any
related state Requirements of Laws).

 

- 32 -



--------------------------------------------------------------------------------

3.26 Interest of the Company in Customers, Etc. Except as set forth in Schedule
3.26, neither the Companies nor, to the Knowledge of the Company, any of their
respective Affiliates has any direct or indirect material interest in any
competitor, supplier or customer of the Companies or in any Person from whom or
to whom the Companies leases any real or personal property or in any other
Person with whom any of the Companies has a material business relationship
except for passive investments in publicly held companies constituting ownership
of less than 1% of the total equity interests in such entities.

 

3.27 Health, Safety and Environmental.

 

(a) Compliance with Environmental and Safety Requirements. Except as set forth
in Schedule 3.27, each of the Companies has complied with all Requirements of
Laws relating to public health and safety, worker health and safety and
pollution and protection of the environment on or prior to the date hereof
(“Environmental and Safety Requirements”), except where the failure to comply
would not have a Material Adverse Effect. Each of the Companies possesses all
required Governmental Permits, and has filed all notices or applications,
required thereby, except for such failure to so possess or file would not
reasonably be expected to individually or in the aggregate have a Material
Adverse Effect.

 

(b) No Hazardous Wastes. Except as set forth in Schedule 3.27, to the Company’s
Knowledge, none of the Companies has ever generated, transported, treated,
stored, or disposed of any Hazardous Wastes at any site, location or facility
and no such Hazardous Wastes are present on, in or under the Leased Real
Property, in either case so as to give rise to any material liability or
obligation under Environmental Laws.

 

(c) No Actions or Proceedings. Except as set forth on Schedule 3.27, from the
later of the date that (i) was four years prior to the Closing Date or (ii) such
Subsidiaries were, directly or indirectly, formed or acquired by the Company,
none of the Companies has ever been subject to, or received any written notice
of any private, administrative or judicial action, or any written notice of any
intended private, administrative, or judicial action relating to the presence or
alleged presence of Hazardous Wastes in, under or upon any of the Leased Real
Property, which would reasonably be expected to give rise to a material
liability of the Company, and other than as set forth on Schedule 3.27, to the
Company’s Knowledge, there is no reasonable basis for any such notice or action;
and there are no pending or, to the Company’s Knowledge, threatened actions or
proceedings (or notices of potential actions or proceedings) from any
Governmental Body or any other entity with applicable jurisdiction regarding any
matter relating to health, safety or protection of the environment against or
involving the Companies or the Business which matter would reasonably be
expected to individually or in the aggregate have a Material Adverse Effect.

 

(d) Other Condition. To the Company’s Knowledge, no facts, events or conditions
with respect to the past or present operations or facilities of the Companies or
the Business exist which could reasonably be expected to interfere in any
material respect with or prevent continued compliance with, or could reasonably
be expected to give rise to any common law or statutory liability or otherwise
form the reasonable basis of any claim, action, suit, proceeding or hearing
against or involving the Companies or the Business under any

 

- 33 -



--------------------------------------------------------------------------------

Environmental and Safety Requirement based on any such fact, event or
circumstance, including liability for cleanup costs, personal injury or property
damage in each of the foregoing cases except for such matters which would not
reasonably be expected to individually or in the aggregate, have a Material
Adverse Effect.

 

3.28 Salaries. Schedule 3.28 is a true, complete and correct list setting forth
(i) the names and compensation rate (wages and bonus) of all individuals
presently employed by the Companies, on a salaried basis, as of December 31,
2003, (ii) the names, compensation rate and annual bonus of all individuals
presently employed by the Companies, on an hourly or piecework basis, as of
December 31, 2003 and (iii) the names and total annual compensation for all
independent contractors who render services on a regular basis to the Companies,
in each of case (i), (ii) and (iii) whose annual compensation from any of the
Companies for the year ended December 31, 2003 was in excess of $100,000. Except
as set forth in Schedule 3.28, no person listed thereon has received any bonus
or increase in compensation since December 31, 2003 and, except as set forth on
Schedule 3.28, other than in the ordinary course of business, there has been no
“general increase” in the compensation or rate of compensation payable to any
employees of the Companies since December 31, 2003 nor since that date has there
been any promise to the employees listed on Schedule 3.28 orally or in writing
of any bonus or increase in compensation, whether or not legally binding, except
as set forth on Schedule 3.28.

 

3.29 Personnel Agreements, Plans and Arrangements. Except as listed in Schedules
3.25, 3.28 and 3.29, and except for obligations, if any, to at-will employees,
none of the Companies is a party to or obligated in connection with the Business
with respect to any (a) outstanding written or oral bonus plans or employment or
consulting agreements other than for at-will employees, or (b) collective
bargaining agreements or contracts with any labor union or other representative
of employees, correct and complete copies of which previously have been
furnished to Buyer. Except as set forth on Schedule 3.29, to the Knowledge of
the Company, no union organizational activity has occurred and no strike,
allegation, charge or complaint of employment discrimination or other similar
occurrence has occurred or is pending or to the Knowledge of the Company
threatened in writing against any of the Companies. There are no written
administrative charges or court complaints pending or to the Knowledge of the
Company threatened in writing against any of the Companies before the U.S. Equal
Employment Opportunity Commission or any other Governmental Body concerning
alleged employment discrimination or any other matters relating to the
employment of labor, except for such matters as are referred to on Schedule 3.29
hereof.

 

3.30 Workers’ Compensation Claims. Schedule 3.30 sets forth all expenses
relating to any workers compensation claims in excess of $25,000 asserted
against any of the Companies by employees and former employees (including
dependents and spouses) of any of the Companies (or predecessors) made since the
later of (i) inception and (ii) the date such Subsidiaries were, directly or
indirectly, formed or acquired by the Company. To the Knowledge of the Company,
except as set forth on Schedule 3.30, no claim has been threatened by any
employee or former employee (including any dependent or spouse) of the Companies
or Plan Affiliates under any workers’ compensation laws, regulations,
requirements or programs not covered by the Companies’ insurance policies.

 

- 34 -



--------------------------------------------------------------------------------

3.31 Suppliers. Schedule 3.31 sets forth a complete and correct list of the ten
(10) largest suppliers (in terms of the dollar volume of the Companies’
purchases from such suppliers during the fiscal year ended December 31, 2003) to
the Companies of key materials and services and commodities, exclusive of
utility services. Since December 31, 2002, no supplier listed on Schedule 3.31
has canceled or otherwise terminated, or threatened in writing to cancel or
terminate, its relationship with any of the Companies. None of the Companies has
received any written notice, nor does the Company have any Knowledge, that any
supplier listed on Schedule 3.31 or other material supplier intends to cancel or
otherwise materially and adversely modify its relationship with any of the
Companies.

 

3.32 Customers. Schedule 3.32 (to be provided at least fifteen days prior to the
Closing Date) separately lists, for each operating business of the Company, the
five (5) largest customers in terms of (1) equipment sales revenues and (2)
service and supplies sales revenues of the Companies (in terms of dollar volume
of the Companies’ sales made to such customers during the fiscal year ended
December 31, 2003). No customers listed on Schedule 3.32 have canceled or
otherwise terminated, or threatened in writing to cancel or terminate, its
relationship with any of the Companies. Except as set forth on Schedule 3.32,
none of the Companies has received any written notice, nor does the Company have
any Knowledge, that any existing customer or group of related customers
accounting for two percent (2.00%) or more of the Companies’ total revenues in
the fiscal year ended December 31, 2003 intends to cancel, materially reduce
volume of purchases or otherwise materially and adversely modify its
relationship with the Companies.

 

3.33 Affiliate Transactions. Schedule 3.33 sets forth an accurate and complete
description of every Affiliate Transaction since January 1, 2000 and any
existing commitments of any of the Companies to engage in the future in any
Affiliate Transactions.

 

3.34 Accountant Letters. Except as set forth on Schedule 3.34, within the last
five (5) fiscal years the Company has not received any correspondence from its
accountants, including management letters, which have indicated or disclosed
that there is a “material weakness” in or “reportable condition” (as those terms
are defined by GAAP) with respect to the Company’s financial condition.

 

3.35 No Misrepresentation. None of the representations or warranties of the
Companies and the Sellers set forth in this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements or information contained herein or therein in light of the
circumstances in which they were made, not misleading in any material respect.

 

3.36 Certain Business Practices. Except as set forth on Schedule 3.36, the
Companies do not have any outstanding loans or other advances directly or
indirectly to or from any officer, director, employee or stockholder of any of
the Companies or any entity in which any of the Companies has a direct or
indirect interest, other than business advances in the usual and ordinary course
of business. Schedule 3.36 lists any officer or other key employee of the
Companies who terminated employment with the Companies since the later of
December 31, 2002 or the date such Subsidiary of the Company was directly or
indirectly formed or acquired by the Company. Except as set forth on Schedule
3.36, the Company has no Knowledge that any key employee is considering
termination of employment.

 

- 35 -



--------------------------------------------------------------------------------

3.37 Brokers. Except to the extent included on the final and binding Closing
Balance Sheet as Sellers’ Closing Costs, neither the Sellers nor the Companies
(nor any Member) have engaged or caused to be incurred any liability to any
finder, broker or sales agent in connection with the origin, negotiation,
execution, delivery, or performance of this Agreement or the transactions
contemplated hereby for which the Companies or Buyer could be liable.

 

3.38 Warranties. Except as set forth on Schedule 3.38 and except for warranty
claims that are in the ordinary course of business, no written claim for breach
of product or service warranty that is made by any of the Companies in addition
to any manufacturer’s warranty to any customer has been made against any of the
Companies since the later of (i) January 1, 2002 or (ii) the date such
Subsidiaries were, directly or indirectly, formed or acquired by the Company.
Except for warranty and service claims in the ordinary course of the Business,
to the Knowledge of the Company, no state of facts exists, and no event has
occurred, which would reasonably be expected to form the basis of any present
claim against any of the Companies for liability on account of any express or
implied warranty to any third party in connection with products sold or services
rendered by the Companies, except for warranty claims which would not
individually, or in the aggregate, reasonably be expected to exceed $200,000.

 

3.39 Information Furnished. The Company and the Sellers have made available or
will make available within a reasonable time prior to Closing to Buyer and its
representatives true and correct copies of all corporate records of the
Companies and all agreements, documents and other items listed on the Disclosure
Schedules to this Agreement or referred to in this Agreement and the Transaction
Documents.

 

ARTICLE IV

 

GLOBAL AND BUYER’S REPRESENTATIONS AND WARRANTIES

 

Global and Buyer each jointly and severally represent and warrant to the Sellers
as follows:

 

4.1 Due Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. Buyer has all
requisite corporate power and authority to carry on its business in all material
respects as it is now being conducted and to own or hold under lease the
properties and assets it now owns or holds under lease. Global is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware. Global has all requisite corporate power and authority to
carry on its business in all material respects as it is now being conducted and
to own or hold under lease the properties and assets it now owns or holds under
lease.

 

4.2 Due Authorization. Global and Buyer each have all requisite power, right and
authority to enter into and perform their respective obligations under this
Agreement and each of the Transaction Documents to which they are a party. The
execution, delivery, and

 

- 36 -



--------------------------------------------------------------------------------

performance of this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action of Global and Buyer. This Agreement and each of the
Transaction Documents to which Global and Buyer is a party has been duly
executed and delivered by Global and Buyer and constitute the valid and binding
obligations of Global and Buyer and are enforceable against Global and Buyer in
accordance with their respective terms, except to the extent that the
enforcement of this Agreement and/or any of the Transaction Documents may be
limited by the application of federal or state laws (including common law)
relating to insolvency, bankruptcy, receivership, creditors’ rights, moratorium,
general equitable principles, or public policy. Except as set forth on Schedule
4.2, no Governmental Permits, authorizations, exemptions, approvals, consents or
other actions of or notifications to (i) any court or administrative
Governmental Body, (ii) any material Requirements of Laws or (iii) any other
Persons other than the Global Lenders are necessary in connection with the
execution, delivery and performance by Global and Buyer of this Agreement and
the Transaction Documents and the consummation by Global and Buyer of the
transactions contemplated hereby and thereby.

 

4.3 No Brokers. Neither Global nor Buyer has engaged or caused to be incurred
any liability to any finder, broker or sales agent in connection with the
origin, negotiation, execution, delivery, or performance of this Agreement or
the transactions contemplated hereby for which the Parent, any of the Companies,
or any Member, including any of the Sellers could be liable.

 

4.4 Investment.

 

(a) Buyer is acquiring the Shares pursuant to this Agreement for its own account
and not with a view to, or intention of, distribution thereof in violation of
the Securities Act.

 

(b) Buyer is an Accredited Investor.

 

(c) Global and Buyer have sufficient investment knowledge and experience of the
Business and companies similar in size and development stage as the Company to
enable Global and Buyer to evaluate the risks and merits of its investment in
the Company, and Global and Buyer is able financially to bear the risks thereof.
Global and Buyer are sophisticated investors for purposes of applicable foreign
and U.S. federal and state securities laws and regulations and are able to
evaluate the risks and benefits of the investment in the Shares.

 

(d) Global and Buyer are able to bear the economic risk of its investment in the
Shares for an indefinite period of time. Global and Buyer understand that the
Shares have not been registered under the Securities Act by reason of their
issuance in a transaction exempt from the registration requirements of the
Securities Act pursuant to Section 4(2) thereof or Rule 506 promulgated under
the Securities Act, and that the Sellers’ reliance on such exemption is
predicated on Global’s and Buyer’s representations set forth herein.

 

- 37 -



--------------------------------------------------------------------------------

(e) Global and Buyer have had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of the Shares and
have had full access to such other information concerning the Company as Global
and Buyer have requested. Global and Buyer acknowledge that the Parent has
provided or made available to Global and Buyer adequate disclosure materials
related to the Company for purposes of their investment in the Shares.

 

4.5 Financing. Subject to the restrictions and conditions of the Global Lenders
under the underwriting agreement attached hereto as Exhibit I with respect to
the Global Credit Agreement, Global and/or Buyer have or will have as of the
Closing sufficient funds available to pay the Purchase Price and all
contemplated fees, expenses and other amounts related to the transactions
contemplated by this Agreement payable by Global or Buyer. Global has obtained a
customary underwriting agreement from the Global Lenders to provide sufficient
financing for the transaction, a copy of which has been attached hereto as
Exhibit I.

 

4.6 Litigation. There is no action, suit, proceeding or investigation pending
or, to the knowledge of Global and Buyer, threatened against Global and Buyer or
any of their Affiliates which seeks rescission of, seeks to enjoin, or would
otherwise reasonably be expected to have a material adverse effect on Global or
Buyer or the consummation of this Agreement or any of the transactions
contemplated hereby. Neither Global nor Buyer is subject to any Court Order,
stipulation or consent of any court or Governmental Body that would reasonably
be expected to have a material adverse effect on Global or Buyer or that would
materially adversely affect their ability to consummate the transactions
contemplated hereby.

 

4.7 Transaction Not a Breach. Except as set forth on Schedule 4.7, neither the
execution and delivery of this Agreement and the Transactions Documents by
Global and Buyer, nor the performance by Global or Buyer of the transactions
contemplated hereby or thereby will:

 

(a) violate or conflict with or result in a breach of any provision of any
material Requirements of Laws binding on Global or Buyer or their respective
properties that would have a material adverse effect on Global or Buyer or that
would materially adversely affect their ability to consummate the transactions
contemplated hereby, or

 

(b) constitute a default under the Certificate of Incorporation or By-Laws of
Global or Buyer.

 

4.8 Operations of Buyer. Buyer is a direct, wholly-owned subsidiary of Global,
was formed solely for the purpose of engaging in the transactions contemplated
by this Agreement, has engaged in no other business activities and has conducted
its operations only as contemplated by this Agreement.

 

4.9 Issuance of Global Shares. The issuance and delivery of the Global Shares in
accordance with this Agreement and the Equity Subscription Agreements
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Global, and the Global Shares when so issued and delivered in
accordance with this Agreement will be duly and

 

- 38 -



--------------------------------------------------------------------------------

validly issued fully paid and non-assessable. Except as provided in this
Agreement, there are no statutory or contractual stockholders preemptive rights
with respect to the issuance of the Global Shares. Assuming the accuracy of the
Parent’s representations and warranties in the Equity Subscription Agreement,
Global has not violated any applicable federal or state securities laws in
connection with the offer, sale or issuance of the Global Shares, and the offer,
sale and issuance of the Global Shares hereunder do not require registration
under the Securities Act or any applicable state securities laws.

 

4.10 S-3 Eligibility. Global is currently eligible to register secondary
offerings of securities, including the resale of the Global Stock constituting
the Stock Portion of the Purchase Price on a registration statement on Form S-3
under the Securities Act.

 

4.11 Resale Registration Statement. At or prior to the date hereof, Buyer has
delivered to the Parent a draft of the Resale Registration Statement (as defined
in Section 6.6(a)) and Global intends to file the Resale Registration Statement
pursuant to Section 6.6(a) in substantially the form provided subject to any
reasonable comments from the Parent pursuant to Section 6.6.

 

ARTICLE V

 

PRE-CLOSING COVENANTS

 

5.1 General. Each of the Parties will use its commercially reasonable efforts to
take all action and to do all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
(including satisfying the closing conditions set forth in Article VII below).
Without limiting the foregoing, Buyer shall have used its commercially
reasonable efforts to (i) obtain the release of the Sellers and any other member
of the Parent, if applicable, from all personal guarantees, if any, with respect
to the Companies; (ii) obtain the consent of all OEM’s or other third parties
under the Dealer Agreements to the transactions contemplated hereby; and (iii)
satisfy all closing conditions and requirements of the Global Lenders under the
Global Credit Agreement to provide financing for the transactions contemplated
hereby.

 

5.2 Notices and Consents. The Parent will cause the Company to give any notices
to third parties, and will cause the Company to use its commercially reasonable
efforts to obtain third-party consents, that the Buyer may reasonably request in
connection with the transactions contemplated by this Agreement. Each of the
Parties will take any additional action to the extent commercially reasonable
(and the Parent will cause the Company to take any additional action) that may
be necessary, proper or advisable in connection with any other notices to,
filings with, and authorizations, consents, and approvals of Governmental
Bodies, and third parties that it may be required to give, make or obtain.

 

5.3 Operation of Business. Except with the express written consent of the Buyer
or the oral consent of any of Thomas Johnson, Todd Johnson or Raymond Schilling,
as contemplated hereby or as may be incidental to or in furtherance of the
transactions contemplated hereby or as may have been set forth herein or in the
Disclosure Schedules, the

 

- 39 -



--------------------------------------------------------------------------------

Sellers will cause the Companies to use commercially reasonable efforts to not
engage in any practice, take any action, embark on any course of inaction or
enter into any transaction outside the ordinary course of the Business or that
would constitute a breach of the representations and warranties of the Company
and Sellers contained in Article III of this Agreement other than a breach of
the representations and warranties of the Company and Sellers which would not
have a Material Adverse Effect.

 

5.4 Preservation of Business. Except with the express written consent of Buyer
or the oral consent of any of Thomas Johnson, Todd Johnson or Raymond Schilling,
as contemplated hereby or as may be incidental to or in furtherance of the
transactions contemplated hereby or as may have been set forth herein or in the
Disclosure Schedules, the Parent will cause the Companies to use their
commercially reasonable efforts to keep their business and properties
substantially intact, including their present operations, physical facilities,
working conditions, and relationships with lessors, licensors, suppliers,
customers and employees to the extent in the ordinary course of business
consistent with past practice.

 

5.5 Access. Only in the event that neither the Buyer nor the Parent exercised
its right to terminate this Agreement as provided in Article IX herein, the
Company will permit representatives of the Buyer and Global to have reasonable
access at reasonable times upon reasonable notice, and in a manner so as not to
interfere with the normal business operations of the Companies, to the
headquarters and all other facilities of the Companies, to all books, records,
contracts, Tax records and documents of or pertaining to the Companies and to
all key employees, and key customers and suppliers of the Companies. Parent
shall proceed to arrange with the Company a mutually agreeable time and place at
which the Buyer and Global may conduct interviews with key employees and/or key
customers or suppliers of the Companies. Such interviews shall be in strict
conformity with the format mutually agreed to by the Parent and Buyer. Prior to
the Closing Date, Buyer, Global and each of their respective agents and
representatives shall (i) treat and hold as such all Confidential Information,
(ii) refrain from using any of the Confidential Information except in connection
with this Agreement or otherwise for the benefit of the Company, and (iii)
deliver promptly to the Parent or destroy, at the written request and option of
the Parent, all tangible embodiments (and all copies) of the Confidential
Information which are in such Person’s possession, except as otherwise permitted
herein. In the event that Buyer, Global or any of their respective agents or
representatives is requested or required (by oral question or written request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar legal proceeding) to disclose any
Confidential Information, such Person will notify the Parent promptly of the
request or requirement. Each of Buyer and Global acknowledge that the
information provided to it and its agents and representatives in connection with
the transactions contemplated by this Agreement is subject to, and Buyer and
Global shall, and shall cause their agents and representatives to, fully comply
with the provisions of that certain Confidentiality Agreement, dated January 16,
2004, between Global and the Company (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. The Sellers, the Parent and
the Company also acknowledge that the information provided to it and its agents
and representatives on Global in connection with the transactions contemplated
by this Agreement is subject to, and the Members, the Parent and the Company
shall, and shall cause their agents and representatives to fully comply with,
the provisions of the Confidentiality Agreement.

 

- 40 -



--------------------------------------------------------------------------------

5.6 Notice of Developments. The Sellers and the Company will give prompt written
notice to the Buyer and Global of any material and adverse development affecting
the assets, liabilities, business, financial condition, operations, results of
operations of the Company or, to the Company’s Knowledge of any material and
adverse development affecting the future prospects of the Companies. Buyer and
Global shall provide the Parent with notice to their Knowledge of any material
and adverse development affecting the future prospects of the Companies. Each
Party will give prompt written notice to the others of any material development
adversely affecting the ability of the Parties to consummate the transactions
contemplated by this Agreement. In addition, the Buyer and Global shall promptly
notify the Sellers if the Buyer or Global obtains knowledge that the
representations and warranties of the Parent in this Agreement are not true and
correct in all material respects.

 

5.7 Exclusivity.

 

(a) Prior to the Closing, the Sellers and the Company will not (and the Sellers
will not cause or (to the extent within such Seller’s ability and control)
permit the Companies to) (i) solicit, initiate or encourage the submission of
any proposal or offer from any Person relating to any (A) liquidation,
dissolution or recapitalization, (B) merger or consolidation, (C) acquisition or
purchase of securities or assets or (D) similar transaction or business
combination involving the Companies or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing. The Sellers will promptly notify the
Buyer immediately if any person makes any bona fide written proposal or offer
with respect to any of the foregoing at any time prior to the Closing.

 

(b) Global and Buyer agree that, prior to the Closing, neither Global, Buyer nor
any of their respective Subsidiaries shall purchase, or enter into any
definitive agreements for the purchase of, any business which would require a
purchase price payable by Global and its Subsidiaries, in the aggregate, of more
than $15,000,000 (by acquisition of assets or stock, merger or otherwise) with
any party other than Parent and Sellers with respect to the transactions
contemplated by this Agreement.

 

ARTICLE VI

 

POST-CLOSING COVENANTS

 

6.1 General. In case at any time after the Closing any further action is legally
necessary or reasonably desirable (as determined by Buyer and the Sellers) to
carry out the purposes of this Agreement, each of the Parties will take such
further action (including the execution and delivery of such further instruments
and documents) as any other party reasonably may request, all at the sole cost
and expense of the requesting party (unless the requesting party is entitled to
indemnification therefor under Article VIII below). In addition, the Sellers,
the Company, Buyer and Global shall take all further action as is legally
necessary or reasonably desirable (at Sellers’ expense) to remove any and all
liens and obligations of the Companies as of the Closing Date, if any, to the
Company Lenders. The Parent and Buyer acknowledge and

 

- 41 -



--------------------------------------------------------------------------------

agree that from and after the Closing, Buyer will be entitled to possession of
all documents, books, records, agreements, and financial data of any sort
relating to the Companies, which shall be maintained at the chief executive
office of the Company; provided, however, that the Parent and the Sellers shall
be entitled to reasonable access to and to make copies of such books and records
at their sole cost and expense, and Buyer will maintain all of the same for a
period of at least six (6) years after the Closing. The Parent and the Sellers
will also extend reasonable cooperation and assistance to Global after the
Closing (at Global’s sole cost and expense) in preparing any financial
statements of the Companies or securities reports required to be made by Global
under the Securities Exchange Act of 1934, as amended, in connection with the
transactions contemplated by this Agreement. To the extent not obtained prior to
the Closing, Buyer shall use its commercially reasonable efforts to obtain the
release of the Sellers and any other member of the Parent, if applicable, from
all personal guarantees, if any, with respect to the Companies.

 

6.2 Transition. Each Seller agrees not to knowingly take any action that
primarily is designed or intended to have the effect of discouraging any lessor,
licensor, customer, supplier, officer, employee or other business associate of
the Companies from maintaining the same business relations with the Companies
after the Closing as it maintained with any of the Companies prior to the
Closing (including, without limitation, interfering in the Company’s business
operations). After the Closing, (i) each Seller agrees not to intentionally make
to any customer, supplier, employee or business relation or affiliate of any of
the Companies or the general public any statement that intentionally and
materially disparages Global or its Subsidiaries (including their respective
officers, directors, stockholders and employees) and (ii) Global agrees not to,
and shall cause its Subsidiaries not to, intentionally make to any customer,
supplier, employee or business relation or Affiliate of any of the Sellers or
the general public any statement that intentionally and materially disparages
any of the Sellers or their Affiliates (including their respective officers,
directors, stockholders and employees).

 

6.3 Confidentiality. Following the Closing Date, except as otherwise permitted
in this Agreement, each Seller agrees to (i) treat and hold as such all
Confidential Information and (ii) refrain from using any of the Confidential
Information except in connection with this Agreement, including enforcement of
its rights under the Transaction Documents, as an employee of the Company, or
otherwise for the benefit of the Company, Buyer or their respective affiliates;
provided, however, that the Parent and the Sellers may disclose the basic terms
of the transactions contemplated by this Agreement to the equityholders of the
Parent and its affiliates to the extent such information is customarily provided
to such equityholders in the ordinary course of business. In the event that a
Seller is requested or required (by oral question or written request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar legal proceeding) to disclose any Confidential
Information, such Seller will notify Buyer promptly of the request or
requirement.

 

6.4 Covenant Not to Compete. Without any allocation of the Purchase Price paid
to the Sellers by Buyer, each Seller (other than Allstate Insurance Company)
covenants and agrees, for a period of three (3) years from and after the Closing
Date, that he or it will not intentionally, directly or indirectly without the
prior written consent of Buyer, for himself or on behalf of any entity:

 

- 42 -



--------------------------------------------------------------------------------

(a) become interested or engaged, as a stockholder, bondholder, creditor,
officer, director, partner, agent, contractor with, employer or representative
of, or give financial, technical or other assistance to, any Person, firm or
corporation, in each case primarily for the purpose of engaging in the Business
in competition with any of the Companies within the greater of (i) a 100 mile
radius of any of the Companies’ current retail service locations, or (ii) in any
geographic area in the States of California, Texas, Arizona, Washington and/or
Oregon in which any of the Companies currently conducts business (the “Current
Trade Area”);

 

(b) enter into any agreement with, service, assist or solicit the business of
any customers of the Companies, Global or any of their respective affiliates
primarily for the purpose of providing retail office equipment sales or service
to such customers in competition with the Business in the Current Trade Area or
to intentionally cause such customers to reduce or end their business with the
Companies; or

 

(c) enter into any agreement with, or solicit the employment of, employees of
the Companies for the purpose of causing them to leave the employment of the
Companies;

 

The foregoing shall in no event limit or prevent any Seller from being the owner
of less than five percent (5%) of the outstanding stock of any publicly-traded
corporation.

 

6.5 Additional Tax Matters.

 

(a) Prior to the Closing Date, the Company shall engage Ernst & Young (or other
accounting firm of national standing reasonably acceptable to Buyer) to prepare
all federal, state and local income Tax Returns with respect to all periods
ending on or before the Effective Date (“Pre-Closing Tax Periods”) that have not
been filed as of the Closing Date. Such Tax Returns shall be prepared in a
manner consistent with prior practice except as otherwise required by applicable
law, and shall utilize accounting methods, elections and conventions that do not
have the effect of distorting the allocation of income or expense between
Pre-Closing Tax Periods and periods ending after the Closing Date. The Company
shall deliver a draft of any such Tax Return to Parent for Parent’s review and
comment at least 15 days prior to the due date for the filing of such Tax Return
(or if earlier, 15 days prior to the filing date thereof). Buyer, the Company
and Parent shall cooperate to resolve any disagreement they may have regarding
whether such Tax Return has been prepared in accordance with the prior practice
of the Company (or, where no past practice has been established for an item,
whether such item has been reported in a manner better supported by applicable
law than any other manner). The Parent’s consent shall not be required for the
Company to file the Tax Return (or for Buyer to cause the Tax Return to be
filed) as Buyer deems appropriate, but if the Parent delivers a written
statement to Buyer no more than 10 days after receiving a Tax Return for review
and comment, which written statement sets forth the Parent’s objections to the
Tax Return as proposed to be filed by the Company and Buyer, the Parent and the
Buyer shall (following the filing of such Tax Return as prepared (or as caused
to be prepared) by the Buyer) submit the dispute over the items specified in
such written statement to the Independent Accountants. The Parent and the Buyer
shall use their commercially reasonable efforts to cause the Independent
Accountants to resolve such disputed items as soon as practicable, subject to
the standard that items for which a past

 

- 43 -



--------------------------------------------------------------------------------

practice has been established by the Company shall be determined in accordance
with such past practice except as otherwise required by applicable law and that
all other items shall be determined in a manner better supported by applicable
law than any other manner. If the Independent Accountants determines that one or
more disputed items should have been determined (based on the standard set forth
in the immediately preceding sentence) in a manner different from the manner in
which such item or items were reported on the Tax Return as actually filed, then
the amount of Tax liabilities and Tax assets to be reflected in the Closing
Statement Review shall be determined with reference to the amounts that would
have been reflected on such Tax Return had such Tax Return been prepared and
filed in accordance with the Independent Accountants’ determination, as opposed
to the amounts reflected on such Tax Return as actually prepared and filed. The
resolution of any dispute by the Independent Accountants pursuant to this
Section 6.5(a) shall be final, binding and non-appealable on the parties hereto.
The fees and expenses of the Independent Accountants shall be shared 50% by
Buyer and Global, jointly and severally, and 50% by Parent. The Company shall,
and Buyer shall cause the Company, to pay all Taxes shown as due on any Tax
Return filed pursuant to this Section 6.5(a).

 

(b) Buyer, the Parent and the Sellers recognize that each of them will need
access, from time to time, after the Closing Date, to certain accounting and Tax
records and information held by Buyer and/or the Company to the extent such
records and information pertain to events occurring on or prior to the Closing
Date; therefore, Buyer agrees to cause the Company to (A) use its commercially
reasonable efforts to properly retain and maintain such records for a period of
six (6) years from the date the Tax Returns for the year in which the Closing
occurs are filed or until the expiration of the statute of limitations with
respect to such year, whichever is later, and (B) allow the Parent, the Sellers
and their agents and representatives at times and dates mutually acceptable to
the parties, to reasonably inspect, review and make copies of such records from
time to time, such activities to be conducted during normal business hours and
at the Parent’s or Sellers’ expense, as appropriate with respect to
out-of-pocket expenses.

 

(c) If, subsequent to the Closing, Buyer or the Companies receives notice of a
Tax Contest with respect to any Tax Return for a periods or portions thereof
beginning prior to the Closing Date that reasonably could be expect to have an
adverse impact on the Parent’s indemnification obligations under this Agreement,
then within thirty (30) days after receipt of such notice, Buyer shall notify
the Parent of such notice. Buyer shall have the right to control the conduct and
resolution of any such Tax Contest, provided, however, that the Parent shall
have the right to control the conduct and resolution of the portion of such Tax
Contest that that reasonably could be expect to have a Material Adverse Effect
on the Parent’s indemnification obligations under this Agreement to the extent
that such indemnification obligations would not be covered by the Escrow Sum,
provided, however, that if any of the issues raised in such Material Tax Contest
could reasonably be expected to have a material impact on Taxes of the Companies
for a Tax period or portion thereof beginning on or after the Closing Date (a
“Post-Closing Tax Period”), then the Parent shall afford Buyer the opportunity
to control jointly the conduct and resolution of the portion of such Tax Contest
with respect to such issues that could reasonably be expected to have a material
impact on Taxes of the Companies in any Post-Closing Tax Period. If Buyer shall
have the right to control the conduct

 

- 44 -



--------------------------------------------------------------------------------

and resolution of any Tax Contest that reasonably could be expect to have an
adverse impact on the Parent’s indemnification obligations under this Agreement
(whether because the Parent shall have the right to control the conduct and
resolution of such Tax Contest but either elects in writing not to do so or
otherwise fails to do so or otherwise), then Buyer shall keep the Parent
informed of all developments on a timely basis and Buyer shall not resolve such
Tax Contest in a manner that could reasonably be expected to have an adverse
impact on the Parent’s indemnification obligations under this Agreement without
the Parent’s written consent, which shall not be unreasonably withheld. If Buyer
shall have the right to control the conduct and resolution of such Tax Contest
but either elects in writing not to do so or otherwise fails to do so, then the
Parent shall have the right to control the conduct and resolution of such Tax
Contest, provided that the Parent shall keep Buyer informed of all developments
on a timely basis and the Parent shall not resolve such Tax Contest in a manner
that could reasonably be expected to have a material impact on Taxes of the
Companies in any Post-Closing Tax Period without Buyer’s written consent, which
shall not be unreasonably withheld. Each party shall bear its own costs for
participating in such Tax Contest. “Tax Contest” means any audit, other
administrative proceeding or inquiry or judicial proceeding involving Taxes.

 

(d) No Tax Return of the Company filed with respect to periods ending before, or
including, the Closing Date shall be amended after the Closing Date if such
amendment reasonably could be expected to have a material adverse impact on the
Parent’s indemnification obligations under this Agreement without Parent’s
consent, which consent shall not be unreasonably withheld.

 

(e) Except to the extent included as an asset in the Working Capital reflected
on the Closing Balance Sheet or as provided in the next sentence below, all
refunds of Taxes received by Buyer or the Companies, and all amounts credited
against Taxes to which Buyer and the Companies become entitled, with respect to
Taxes paid by the Parent, the Sellers or the Company for periods (or portions
thereof, determined in accordance with Section 6.5(b)) ending on or before the
Closing Date shall be paid over to the Parent within ten (10) Business Days of
receipt or crediting by Buyer or the Companies thereof. The amount of any Tax
refund or credit that may be payable to the Parent pursuant to the preceding
sentence shall not include any portion of such refund or credit that is
attributable to any loss, credit, deduction, or other amount that arises in or
is attributable to any period (or portion thereof) after the Closing Date, nor
shall Buyer or the Companies have any obligation to seek or take any action or
position in order to create, increase, or obtain any refund or reduction of the
amount of Taxes paid by the Parent, the Sellers or the Companies for any period.

 

6.6 Agreement to Register Stock.

 

(a) (i) Within three (3) Business Days following the date hereof, Global shall
prepare and file a registration statement on Form S-3 (the “Resale Registration
Statement”) under the Securities Act covering the resale of the Global Stock to
be issued as the Stock Portion of the Purchase Price (and any shares of the
capital stock of Global that may be issued with respect to the Global Stock as a
result of a reclassification, recapitalization, dividend, stock split or
comparable event). Prior to the filing of the Resale Registration Statement,
Global shall provide the Parent with a reasonable opportunity to comment and
shall use commercially

 

- 45 -



--------------------------------------------------------------------------------

reasonable efforts to incorporate any reasonable comments timely provided by the
Parent in the Resale Registration Statement subject to any applicable
Requirements of Laws. Global shall thereafter use its reasonable best efforts to
have such Resale Registration Statement declared effective by the Securities and
Exchange Commission (“SEC”) as soon after the filing as practicable and in any
event within thirty (30) days (assuming the SEC informs Global that it will not
review the Resale Registration Statement or the documents incorporated by
reference therein) and to keep that Resale Registration Statement effective and
current, including through the filing of any amendments and supplements that may
be required under provisions of applicable law, for one year after its original
effectiveness or such shorter period of time during which all shares of Global
Stock covered by the resale Registration Statement have been sold thereunder.
Global may not include other shares of Global’s Stock on the Resale Registration
Statement. At Global’s option, Global may satisfy its obligations under this
Section 5.1(a) on another form of registration statement under the Securities
Act to the extent Form S-3 is not then currently available to Global.

 

(ii) Global agrees to notify each holder of Global Stock registered on the
Resale Registration Statement (i) when the Resale Registration Statement (or any
post-effective amendment thereto) has become effective, (ii) if the SEC has
issued any stop order with respect to the Resale Registration Statement or
initiated any proceedings for that purpose, and (iii) if Global has received any
written notification with respect to the suspension of qualification of any
Global Stock for sale in any jurisdiction or any securities exchange or market
or with respect to the initiation or threat of any proceeding for such purpose.
Global shall use commercially reasonable efforts to obtain the withdrawal, at
the earliest practicable time (after any period described in Section 6.6(b)), of
(i) any order suspending the effectiveness of the Resale Registration Statement,
(ii) any order preventing or suspending the use of a prospectus or (iii) any
suspension of the qualification (or exemption from qualification) of any of the
Global Stock for offer or sale in any jurisdiction, provided, however, that to
obtain the withdrawal of any suspension of the qualification (or exemption from
qualification) of any of the Global Stock Global shall not be required to (x)
qualify generally to do business in any jurisdiction where it is not then so
qualified or (y) take any action which would subject it to general service of
process or to taxation in excess of a nominal amount in any jurisdiction where
it is not then so subject.

 

(iii) Upon the occurrence of any event that requires Global to make changes in
the Resale Registration Statement or the prospectus so that, as of such date,
neither the Resale Registration Statement nor the related prospectus contains an
untrue statement of a material fact nor omits to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the related prospectus, in light of the circumstances under which they were
made) not misleading, Global shall, (subject to the periods permissible under
Section 6.6(b)) promptly prepare and file a post-effective amendment to the
Resale Registration Statement or an amendment or supplement to the related
prospectus, as the case may be, so that, as thereafter delivered to holders of
Global Stock registered on the Resale Registration Statement, the Resale
Registration Statement and the related prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
related prospectus, in light of the circumstances under which they were made)
not misleading.

 

- 46 -



--------------------------------------------------------------------------------

(iv) Global further agrees to furnish holders of Global Stock registered on the
Resale Registration Statement such numbers of copies of a prospectus, in
conformity with the requirements of applicable law, any amendment or supplement
to such prospectus, and such other documents as each such holder may reasonably
request in order to facilitate the disposition of the Global Stock owned by such
holder.

 

(b) The Parent and the Sellers shall not (and shall cause each holder of Global
Stock registered on the Resale Registration Statement to not) effect any public
sale or distribution (including sales pursuant to Rule 144 under the Securities
Act) of Global Stock during any one or more periods not to exceed 45 days in any
three-month period and not to exceed, in the aggregate, 90 days in any 12-month
period in which Global notifies such holders of Global Stock registered on the
Resale Registration Statement not to effect any public sale or distribution of
such securities; provided, however, that such restriction may only be applied to
the holders of such Global Stock if all other holders of Global Stock registered
pursuant to a registration statement covering the resale of Global Stock are
restricted during such period from effecting any public sale or distribution of
Global Stock. The Parent and the Sellers further expressly agree that they shall
(and shall cause each holder of Global Stock registered on the Resale
Registration Statement to) maintain in confidence the fact of Global’s delivery
of notice that no public shares or distributions shall be made. The Parent and
the Sellers agree to comply with the provisions of the Exchange Act of 1934, as
amended, and the rules and regulations thereunder relating to stock
manipulation, including Regulation M.

 

(c) At any time when a prospectus relating to the Resale Registration Statement
is required to be delivered under applicable law, Global will give notice to any
holder of Global Stock registered on the Resale Registration Statement of the
happening of any event as a result of which the prospectus included in such
Resale Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing. Any such holder shall cease using such
prospectus immediately upon receipt of notice from Global to that effect and
shall maintain in confidence the fact of Global’s having delivered such notice
until such time as Global has supplemented or amended the prospectus as
described below. At the request of such holder, Global shall prepare and furnish
to each holder a reasonable number of copies of a supplement to an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.

 

(d) (i) Global shall bear all costs incurred in preparing and filing the Resale
Registration Statement including, without limitation, all applicable legal,
accounting, printing, blue sky and SEC filing fees, provided, however, that
Global shall not be responsible for any underwriting commissions or discounts,
brokerage fees or legal fees or disbursements incurred by any person or entity
(other than Global) that sells any shares of Global Stock under the Resale
Registration Statement. Global shall also bear all costs of keeping the Resale
Registration Statement current during the applicable period described in Section
6.6(a).

 

- 47 -



--------------------------------------------------------------------------------

(ii) Global will indemnify and hold harmless each holder of Global Stock
registered on the Resale Registration Statement against any losses, claims,
damages or liabilities to which such holder may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Resale Registration
Statement, as supplemented or amended, any final prospectus contained therein,
as supplemented or amended, or any amendment or supplement thereof, as
supplemented or amended, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, however,
that (i) Global will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such holder in writing
specifically for use in the Resale Registration Statement or prospectus; (ii)
Global shall not be liable to any such holder that uses the Resale Registration
Statement or related prospectus during a period when a stop order has been
issued in respect of such Resale Registration Statement or any proceedings for
that purpose have been initiated, provided that, in any such case, Global has
provided notice thereof to such holder within a reasonable period of time prior
to the use by such holder of the Resale Registration Statement or related
prospectus; and (iii) Global shall not be liable to any such holder with respect
to any untrue statement or omission or alleged untrue statement or omission made
in any prospectus relating to the Resale Registration to the extent that prior
to such holder’s use of such prospectus Global notified such holder that such
prospectus included an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.

 

(iii) Each such holder of Global Stock registered on the Resale Registration
Statement shall furnish to Global in writing such information with respect to
such holder as Global may reasonably request or as may be required by law for
use in connection with the Resale Registration Statement and the final
prospectus contained therein, and each such holder will indemnify, severally and
not jointly, and hold harmless Global against any losses, claims, damages or
liabilities to which Global may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Resale Registration Statement, any final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
to the same extent as the foregoing indemnity from Global to the holders of
Global Stock registered on the Resale Registration Statement, but only with
respect to any such information with respect to such holder furnished in writing
to Global expressly for use therein; provided, however, that notwithstanding
anything in this Agreement to the contrary, the total amount to be indemnified
by such holder under this Section 6.6(c)(iii) shall be limited to the net
proceeds received by such holder in the offering to which the Resale
Registration Statement or prospectus relates.

 

- 48 -



--------------------------------------------------------------------------------

(e) Without the consent of Global, the rights described in this Section 6.6
shall not be transferable and shall not be afforded to any person or entity to
whom the Global Shares are transferred, except that such rights may be
transferred with the Global Shares without such consent to persons who (1)
execute a Selling Stockholder Notice in the form attached as Exhibit J hereto,
(2) receive the Global Shares in a transaction effected in compliance with the
requirements of the Equity Subscription Agreement, and (3) (A) are members of
the Parent or (B) receive the Global Shares from such a member or from the
Parent in a transaction in which the transferor transfers at least 50% of the
Global Shares initially received by it from Global or the Parent, as applicable.

 

6.7 Shut Down Costs. After the Closing, Global and Buyer shall take reasonable
measures to minimize the amount of any Shut Down Costs and, to the extent that
the Companies had not entered into binding commitments with respect to any
particular Shut Down Cost prior to the Closing, Global and Buyer shall obtain
the Parent’s consent (which shall not be unreasonably withheld or delayed) with
respect to any Shut Down Cost that individually or in the aggregate exceeds
$100,000. In the event that Buyer or the Companies reasonably determine that the
Companies are not obligated to pay any Sellers’ Closing Costs or Shut Down Costs
within 18 months following the Closing Date which have reduced the Cash Portion
of the Purchase Price pursuant to Article II, such amounts shall be paid to the
Parent promptly in cash after such determination is made.

 

6.8 Director and Officer Liability and Indemnification. For a period of six (6)
years after the Closing Date, Buyer shall not, and shall not permit the Company
or any of its Subsidiaries to, amend, repeal or modify any provision in the
Companies’ Organizational Documents or Governing Documents relating to the
exculpation or indemnification of former officers and directors (unless
otherwise required by law), it being the intent of the Parties that the officers
and directors of the Companies prior to the Closing shall continue to be
entitled to such exculpation and indemnification to the fullest extent permitted
under applicable law. For a period of six (6) years after the Closing Date,
Buyer shall, or shall cause the Company and its Subsidiaries to, maintain
director and officer liability insurance, which insurance shall provide coverage
for the individuals who were officers and director of the Company and its
Subsidiaries prior to the Closing Date, comparable to the policy or policies
maintained by the Companies immediately prior to the Closing Date to the maximum
extent such policies may be so maintained, for no more than an annual cost of
300% of the cost for the year ended December 31, 2003. All estimated costs of
procuring such insurance (to the extent not obtained or paid by the Companies
prior to the Effective Date) shall be deemed to be Shut Down Costs.

 

ARTICLE VII

 

CONDITIONS TO OBLIGATION OF PARTIES TO

CONSUMMATE CLOSING

 

7.1 Conditions to Buyer’s Obligations. The obligations of Buyer and Global under
this Agreement to consummate the Closing are subject to the conditions (unless
waived by Buyer) that:

 

- 49 -



--------------------------------------------------------------------------------

(a) Covenants, Representations and Warranties. The Company and the Sellers shall
have performed all obligations and agreements and complied with all covenants
contained in this Agreement to be performed and complied with by each of them
prior to or at the Closing Date except where the failure to perform and comply
would not constitute a Material Adverse Effect. The representations and
warranties set forth in Article III above shall be true and correct in all
respects at and as of the Closing Date, except for where such failure would not
have a Material Adverse Effect.

 

(b) Consents. All statutory requirements for the valid consummation by the
Company and the Sellers of the transactions contemplated by this Agreement shall
have been fulfilled and all authorizations, consents and approvals, including
those of all federal, state, local and foreign governmental agencies and
regulatory authorities required to be obtained in order to permit the
consummation of the transactions contemplated hereby (including those listed
with an asterisk on Schedule 3.9 (other than the DLL Leasing Agreement), Dealer
Agreements and lessors of Buildings (to the extent consent of the lessors is
actually necessary)), shall have been obtained in form and substance reasonably
satisfactory to Buyer other than the DLL Leasing Agreement, including, without
limitation, the expiration or termination of any applicable waiting periods
under the HSR Act, if applicable, shall have been duly obtained and shall be in
full force and effect on the Closing Date, except, in each case or in the
aggregate, where the failure to obtain such authorizations, consents or
approvals could not have a Material Adverse Effect. All approvals of the Board
of Directors or its equivalent and stockholders or members of the Company and
Parent, as applicable, necessary for the consummation of this Agreement, and the
transactions contemplated hereby shall have been obtained.

 

(c) [Reserved].

 

(d) Payoff Letters; Releases. The Company shall have obtained and delivered to
Buyer payoff letters with respect to all Funded Indebtedness as of the Closing
and releases of all Encumbrances securing Funded Indebtedness (which may only be
conditioned upon payment by Buyer of the amount set forth in such payoff
letters). The Company shall have obtained and delivered to Buyer releases of all
other Encumbrances, other than Permitted Exceptions.

 

(e) Material Adverse Effect. There has been no Material Adverse Effect with
respect to the Companies since December 31, 2003.

 

(f) Leases. Substantially all of the real estate leases for the Buildings shall
continue to remain in full force and effect without change following the Closing
Date except as would not have a Material Adverse Effect.

 

(g) No Actions. No action, suit or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency (with applicable
jurisdiction) of any federal, state, local or foreign jurisdiction wherein an
unfavorable judgment order, decree, stipulation, injunction or charge would (A)
prevent consummation of any of the material transactions contemplated by this
Agreement, (B) cause any of the material transactions contemplated by this
Agreement to be rescinded following consummation or (C) affect materially and
adversely the right of the Buyer to own, operate or control the Shares or the
Companies.

 

- 50 -



--------------------------------------------------------------------------------

(h) Documents to be Delivered by the Parent and the Company. The following
documents shall be delivered at the Closing by the Parent and the Company:

 

(i) Opinion of the Parent’s Counsel. Buyer shall have received an opinion of
counsel to the Company and the Parent, dated on the Closing Date, in
substantially the same form as the form of opinion that is as attached as
Exhibit B hereto.

 

(ii) Secretary’s Certificate. Buyer shall have received a secretary’s
certificate of the Company executed by the secretary of the Company, dated the
Closing Date, in substantially the same form as the form of certificate that is
attached as Exhibit C hereto.

 

(iii) Release. The Sellers shall have executed a general mutual release (the
“Release”) in substantially the same form as the form attached as Exhibit D
hereto.

 

(iv) Sellers’ Receivables. The Sellers shall, and the Company shall have caused
all of the Company’s officers, directors and/or employees to, have repaid in
full all debts and other obligations, if any, owed to the Company other than
business advances in the ordinary course of business; provided, however, that
this condition shall be deemed waived if the Parent agrees that any such amount
outstanding as of the Closing Date would be deducted from the Purchase Price.

 

(v) Stock Certificates. The Parent shall have delivered the Shares accompanied
by duly executed stock powers, free and clear of all Encumbrances other than
restrictions under applicable securities laws assuming all Funded Indebtedness
pursuant to the Company Credit Agreement as accurately set forth on a payoff
letter delivered to Buyer pursuant to Section 7.1(d) has been paid by Buyer.

 

(vi) Equity Subscription Agreement. The Parent shall have executed and delivered
to Buyer an Equity Subscription Agreement in substantially the same form as the
form attached as Exhibit G hereto.

 

(vii) Escrow Agreement. The Parent shall have delivered to Buyer and Global at
the Closing the duly executed Escrow Agreement in the form attached hereto as
Exhibit A, as required pursuant to Section 2.5 hereof.

 

(viii) Officer’s Certificate. The Company and Parent shall each have delivered
to Buyer an officer’s certificate to the effect that all closing conditions of
Parent and the Company set forth in Sections 7.1(a), (d)-(g) have been obtained
or satisfied.

 

- 51 -



--------------------------------------------------------------------------------

(ix) Resignations. The Buyer shall have received the resignations, effective as
of the Closing, of (A) each director of the Companies and (B) each officer of
the Companies, in each case, to the extent designated by the Buyer, in each case
prior to the Closing.

 

(i) Bank Consent. Global shall have received the financing from the Global
Lenders in accordance with the terms of the Underwriting Agreement attached
hereto as Exhibit I.

 

7.2 Conditions to the Sellers’ and the Company’s Obligations. The obligation of
the Sellers, the Parent and the Company under this Agreement to consummate the
Closing is subject to the conditions (unless waived by the Parent) that:

 

(a) Covenants, Representations and Warranties. Global and Buyer shall have
performed all obligations and agreements and complied with all covenants
contained in this Agreement to be performed and complied with by Global and/or
Buyer prior to or at the Closing Date (except where the failure to perform and
comply would not have a material adverse effect on Global and Buyer), including
without, limitation, the filing of the Resale Registration Statement with the
SEC. The representations and warranties set for in Article IV above shall be
true and correct in all respects at and as of the Closing Date, except for where
such failure would not have a material adverse effect on Global and Buyer. No
material adverse change shall have occurred in Global’s or the Buyer’s ability
to consummate the transactions contemplated hereby.

 

(b) Consents. All statutory requirements for the valid consummation by Global
and Buyer of the transactions contemplated by this Agreement shall have been
fulfilled and all authorizations, consents and approvals, including those of all
federal, state, local and foreign governmental agencies and regulatory
authorities required to be obtained in order to permit the consummation by
Global and Buyer of the transactions contemplated hereby, shall have been
obtained in form and substance reasonably satisfactory to the Parent, including,
without limitation, to the extent required, the expiration or termination of any
applicable waiting periods under the HSR Act, shall have been duly obtained and
shall be in full force and effect on the Closing Date, except for where such
failure would not have a material adverse effect on Global or its ability to
consummate the transactions contemplated hereby. All approvals of the Board of
Directors and stockholders of Buyer and Global necessary for the consummation of
this Agreement, and the transactions contemplated hereby shall have been
obtained.

 

(c) Documents to be Delivered by Global and Buyer. The following documents shall
be delivered at the Closing by Global and Buyer, as the case may be:

 

(i) Secretary’s Certificate. The Parent shall have received a secretary’s
certificate executed by the secretary of each of Global and Buyer, dated the
Closing Date, in substantially the same form as the form of certificate that is
attached as Exhibit E hereto.

 

- 52 -



--------------------------------------------------------------------------------

(ii) Escrow Agreement. Buyer and Global shall have delivered to the Parent at
the Closing the duly executed Escrow Agreement in the same form attached hereto
as Exhibit A, as required pursuant to Section 2.5 hereof.

 

(iii) Equity Subscription Agreement. Global and Buyer shall have executed and
delivered to Parent an Equity Subscription Agreement in substantially the same
form as the form attached as Exhibit G hereto.

 

(iv) Global Stock Certificates. Global shall have delivered to Parent in
accordance with Section 2.3(b) the stock certificates of Global Stock.

 

(v) Opinion of Global and Buyer’s Counsel. The Parent shall have received an
opinion of counsel to Global and Buyer, dated on the Closing Date, in
substantially the same form as the form of opinion that is as attached as
Exhibit H hereto.

 

(vi) Officer’s Certificate. The Parent shall have received an officer’s
certificate of the Buyer and Global to the effect that all closing conditions
set forth in Sections 7.2(a), (d), (e) and (f) have been obtained or satisfied.

 

(vii) Release. The Company, Buyer and Global shall have executed the Release in
substantially the same form as the form attached as Exhibit D hereto

 

(d) No Actions. No action, suit or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency (with applicable
jurisdiction) of any federal, state, local or foreign jurisdiction wherein an
unfavorable judgment order, decree, stipulation, injunction or charge would (A)
prevent consummation of any of the material transactions contemplated by this
Agreement, (B) cause any of the material transactions contemplated by this
Agreement to be rescinded following consummation or (C) Materially Adversely
Effect the right of the Buyer to own, operate or control the Shares or the
Companies.

 

(e) Resale Registration Statement. The Resale Registration Statement shall have
been declared effective by the SEC and not withdrawn and the SEC has not issued
any stop order with respect to the Resale Registration Statement or initiated
any proceedings for that purpose.

 

(f) Payments to the Parent. The Parent shall have received the Purchase Price
for the Shares.

 

- 53 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

INDEMNIFICATION

 

8.1 Indemnification.

 

(a) Indemnification of Buyer. Except as provided in Section 8.5, each Seller,
individually and not joint and severally, shall indemnify and hold harmless
Global and Buyer and each officer, director and affiliate of Global and Buyer,
including without limitation the Company or any successor of the Company (each,
a “Buyer Indemnified Party” and collectively, the “Buyer Indemnified Parties”)
from and against any and all damages, losses, claims, liabilities, demands,
charges, suits, penalties, costs and expenses (including court costs and
reasonable attorneys’ fees and expenses incurred in investigating and preparing
for any litigation or proceeding) other than consequential, special and indirect
damages (collectively, the “Indemnifiable Costs”), which any of the Buyer
Indemnified Parties sustains, or to which any of the Buyer Indemnified Parties
is subjected, arising out of any misrepresentation or breach by such Seller
under any of the individual representations in Sections 3.1 and 3.9(a), (d) and
(e), covenants, conditions, agreements or other provisions of this Agreement or
any agreement or document executed in connection herewith with respect to such
Seller (collectively, the “Individual Obligations”). Except as provided in
Section 8.5, the Parent and the Sellers, jointly and severally shall indemnify
and hold harmless the Buyer Indemnified Parties from and against any and all
Indemnifiable Costs which any of the Buyer Indemnified Parties sustains, or to
which any of the Buyer Indemnified Parties is subjected, arising out of (A) any
misrepresentations or breach by the Company (and not with respect to a
particular member of Parent) of or under any of the representations, covenants,
conditions, agreements or other provisions of this Agreement or any Transaction
Document executed in connection herewith; (B) any liability against the
Companies or any of the Buyer Indemnified Parties to (i) any other party to a
Dealer Agreement or (ii) any party to an equipment leasing arrangement with a
leasing company (other than the DLL Leasing Agreement or any related agreement
with DLL or other agreement with DLL listed on Schedule 3.9 or 3.14) or one of
the Companies’ customers for claims by such other party involving the breach of
any such agreement or any Requirements of Laws in connection with any such
agreement; to the extent not listed on Schedule 3.18, based upon facts occurring
prior to Closing which form the alleged basis for any litigation, but only (i)
if the primary claim of any such dispute or litigation with such other party to
a Dealer Agreement or an equipment leasing agreement is the breach of any such
agreement or any Requirements of Laws in connection with any such agreement
prior to the Closing by the Companies (i.e. not primarily based on circumstances
affecting the relationship with such third party after the Closing) and (ii) to
the extent it should have been, but was not, reserved for or reflected in the
Financial Statements; (C) any obligation or uncollected amounts actually due by
the Companies pursuant to a recourse lease or guaranty entered into by the
Company or the Sellers on or prior to the Closing Date, whether or not disclosed
on the Disclosure Schedules, but only to the extent not reserved for or
reflected in the Financial Statements or the final and binding Closing Statement
Review in accordance with GAAP, or (D) any claims or liability against the
Company, whether known at the time of signing of the Agreement or not, assessed
for periods prior to the Closing by any Governmental Body or representative
thereof for Unclaimed Property except as reserved for or reflected in the
Financial Statements. This indemnification is expressly intended to apply
notwithstanding any negligence (whether sole, concurrent, active or passive) or
other fault or strict liability on the part of the Buyer.

 

(b) Indemnification of the Parent and the Sellers. Except as provided in Section
8.5, Buyer and Global (collectively, the “Buyer Indemnifying Parties”)

 

- 54 -



--------------------------------------------------------------------------------

agree to jointly and severally indemnify and hold harmless the Parent, the
Sellers and each officer, director, partner, member and affiliate of the Parent
and the Sellers (other than the Companies after the Closing) (each, a “Seller
Indemnified Party” and collectively, the “Seller Indemnified Parties” and
together with the Buyer Indemnified Parties, each an “Indemnified Party” and
collectively the “Indemnified Parties”) from and against any and all
Indemnifiable Costs, which any of the Seller Indemnified Parties sustains, or to
which any of the Seller Indemnified Parties is subjected (whether or not brought
by a third party) arising out of (A) any misrepresentation or breach by Buyer
and/or Global of or under any of the warranties, representations, covenants,
conditions, agreements or other provisions of this Agreement or any Transaction
Document executed in connection herewith; or (B) any claim or liability against
any of the Seller Indemnified Parties by any Person based upon facts occurring
or arising after the Closing Date and unrelated to acts or omissions of the
Sellers prior to the Closing Date. This indemnification is expressly intended to
apply notwithstanding any negligence (whether sole, concurrent, active or
passive) or other fault or strict liability on the part of the Sellers.

 

(c) Exceptions. Claims made by one Party against the other Party pursuant to
Sections 2.6, 2.7, 2.8 and/or 2.9 shall not be subject to any of the provisions
or the limitations set forth in Section 8.5. Notwithstanding the foregoing, no
Seller Indemnified Party or Buyer Indemnified Party shall be entitled to make
any claim under this Article VIII to the extent, but only to such extent, that
the item for which such claim was made resulted in a Purchase Price adjustment
pursuant to Sections 2.6, 2.7, 2.8 or 2.9 that was paid in full by the other
Party or had the result of actually decreasing or increasing the Purchase Price.

 

8.2 Defense of Claims.

 

(a) If any legal proceeding shall be instituted, or any claim or demand made,
against any Buyer Indemnified Party or Seller Indemnified Party, as applicable,
in respect of which the Parent, any Seller or the Buyer Indemnifying Parties, as
applicable (each, an “Indemnifying Party”), may be liable hereunder (except for
a proceeding or claim regarding Taxes, which shall be governed by Section
6.5(c)), such Indemnified Party shall give prompt written notice thereof to the
Indemnifying Party, and in any event within ten (10) Business Days after
receiving any written notice from any third party describing in reasonable
particularity the claim and the basis thereof; provided that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder, unless, and then solely to
the extent that, the Indemnifying Party is actually prejudiced thereby. Once the
Indemnified Party has given notice of the matter to the Indemnifying Party, the
Indemnifying Party shall have the right to defend any litigation, action, suit,
demand, or claim for which such Indemnified Party may seek indemnification and
such Indemnified Party shall extend reasonable cooperation in connection with
such defense, which shall be at the Indemnifying Party’s expense.

 

(b) In the event the Indemnifying Parties fail or refuse to defend the same
within a reasonable length of time, the Indemnified Parties shall be entitled to
assume the defense thereof, and the Indemnifying Parties shall be liable to
repay the Indemnified Parties for all reasonable expenses incurred in connection
with said defense (including reasonable attorneys’ fees and settlement payments)
if it is determined that such request for indemnification was proper.

 

- 55 -



--------------------------------------------------------------------------------

(c) If the Indemnifying Parties shall not have the right to assume the defense
of any litigation, action, suit, demand, or claim in accordance with clause (b)
above, the Indemnified Parties shall have the absolute right to control the
defense of and to settle, with the consent of the Indemnifying Parties, which
consent shall not be unreasonably withheld, such litigation, action, suit,
demand, or claim; provided that Parent shall have the absolute right to settle
any and all claims to the extent that payment for such claim is made solely from
the Escrow Sum.

 

(d) The Indemnified Parties shall be entitled, at their own expense, to
participate in such litigation, action, suit, demand, or claim to the extent
practicable.

 

8.3 Escrow Claim. Following the Closing and through the date of the Escrow Sum
has been exhausted for fully released, if any claim for indemnification other
than Individual Obligations is made by an Indemnified Party pursuant to this
Article VIII prior to the expiration of the Escrow Period, such Indemnified
Party shall first apply to the Escrow Agent for reimbursement of such claim in
accordance with the provisions of this Agreement and the Escrow Agreement.
Thereafter, the Buyer Indemnified Parties may have recourse against Parent and
Sellers pursuant to the terms of this Agreement subject to the limitations
contained in this Agreement.

 

8.4 Offsets Against Indemnification. The amount of any Indemnifiable Costs for
which indemnification is provided under this Article VIII (a) shall be reduced
to take account of any net Tax benefit realized (in the form of a Tax refund,
reduction in Taxes payable, or credit against Taxes payable), and shall be
increased to take account of any net Tax detriment realized, arising from the
incurrence or payment of any such Indemnifiable Costs or from the receipt of any
such indemnification payment and (b) shall be reduced by the insurance proceeds
received and any other net amount, if any, recovered from third parties,
pursuant to acquisition agreements with the Companies or otherwise, by any
Indemnified Party (or its Affiliates) with respect to any Indemnifiable Costs.
If a Party that has received a payment for an Indemnifiable Cost realizes a Tax
benefit after such payment has been received, and such Tax benefit was not
previously netted against such payment, such Party shall promptly pay over to
the Party that made the payment an amount equal to the amount of such Tax
benefit. If any Indemnified Party shall have received any indemnification
payment pursuant to this Article VIII with respect to any Indemnifiable Costs,
such Indemnified Party shall, upon written request by the Indemnifying Party,
assign to such Indemnifying Party (to the extent of the indemnification payment)
any claim which such Indemnified Party may have under any applicable insurance
policy or other agreement which provides coverage for such Indemnifiable Costs
to the extent of such indemnification payment, to the extent such assignment is
permissible (and if not permissible, the Indemnified Party shall use
commercially reasonable efforts at the Indemnifying Party’s expense to recover
such amounts on behalf of the Indemnifying Party). Such Indemnified Party shall
reasonably cooperate (at the expense of the Indemnifying Party) to collect under
such insurance policy or agreement prior to or contemporaneously with seeking
indemnification against an Indemnifying Party. If any Indemnified Party shall
have received any payment

 

- 56 -



--------------------------------------------------------------------------------

pursuant to this Article VIII with respect to any Indemnifiable Costs and has or
shall subsequently have received insurance proceeds or other amounts with
respect to such Indemnifiable Costs, then such Indemnified Party shall promptly
pay over to the Indemnifying Party the amount so recovered (after deducting the
amount of the expenses incurred by it in procuring such recovery and any Tax
detriment realized), but not in excess of the amount previously so paid by the
Indemnifying Party.

 

8.5 Limits on Indemnification. Regardless of any investigation at any time made
by or on behalf of any party hereto or of any information any party may have in
respect thereof, all covenants, agreements, representations, and warranties and
the related indemnities made hereunder or pursuant hereto or in connection with
the transactions contemplated hereby shall survive the Closing for a period of
eighteen (18) months, provided (a) the representations, warranties and covenants
contained in Sections 3.1 (Due Authorization), 3.6 (Capital Stock; Title to
Shares), 3.7 (Convertible Securities, Options, Etc.), 3.13 (Taxes), 3.25
(Employee Benefits), 4.2 (Due Authorization), 4.4 (Investment), 4.9 (Issuance of
Global Shares), 5.5 (Access), 6.1 (General), 6.2 (Transition), 6.3
(Confidentiality), 6.4 (Covenant Not to Compete), 6.5 (Additional Tax Matters),
and 6.7 (Shut Down Costs) and Article VIII of this Agreement, and the related
indemnities, as well as the right to make any claim for fraud, shall survive the
Closing until the expiration of the applicable statutes of limitations for
determining or contesting tort or contract claims, Tax liabilities or fraud, as
the case may be; provided, however, that the indemnities provided in Section
8.1(a)(B), (C) or (D) shall in any event expire no later than the fourth
anniversary of the Closing Date, (b) the representations, warranties and
covenants contained in Sections 3.2 (Title to Shares), and 3.4(b) and (c)
(Subsidiaries) of this Agreement, and the related indemnities, shall survive the
Closing indefinitely and not expire, and (c) all other covenants set forth in
Article VI which have specific expiration terms as set forth herein shall expire
as of the dates set forth therein. Notwithstanding the foregoing, any
indemnification claims made prior to the expiration of the applicable statute of
limitations or period set forth in the preceding sentence, shall continue after
such date until finally resolved. The Sellers shall not be obligated to pay any
amounts for indemnification under this Article VIII (other than Individual
Obligations) until the aggregate indemnification obligations hereunder exceeds
$1,000,000 (the “Deductible”) (Purchase Price adjustments pursuant to Sections
2.6, 2.7, 2.8 and 2.9 and any liability pursuant to Section 6.5, 6.6 or 6.7
shall not be included in the calculation of the Deductible, whereupon the
Sellers shall be liable for all amounts for which indemnification may be sought
solely to the extent in excess of the Deductible. For purposes of Section 8.1 or
8.5, any requirement in any representation or warranty of Parent or the Company
that an event or fact be material or have a Material Adverse Effect, as
appropriate, in order for such event or fact to constitute a misrepresentation
or breach of such representation or warranty shall be ignored; provided,
however, that no individual claim involving less than $25,000 or series of
related claims involving less than $50,000 may be sought for indemnification by
the Buyer Indemnified Parties and any such small claims shall not be applied to
the Deductible or the Primary Cap. Notwithstanding the foregoing, in no event
shall the aggregate liability of the Sellers hereunder (including Sections 2.7
and 2.8) exceed $4,000,000 (the “Primary Cap”) (except for any claims for breach
of the representations, warranties and covenants of the Sellers under Sections
3.1(Due Authorization), 3.2 (Title to Shares), 3.4(b) or (c) (Subsidiaries), 3.6
(Capital Stock; Title to Shares), 3.7 (Convertible Securities, Options, Etc.),
3.13 (Taxes), 3.25

 

- 57 -



--------------------------------------------------------------------------------

(Employee Benefits), 6.4 (Covenant Not to Compete), 6.5 (Additional Tax Matters)
and the indemnity provisions of Sections 8.1(a)(B) or (D) and any claims for
fraud). In no event shall the aggregate liability of the Parent and the Sellers
to Buyer Indemnified Parties for breaches of Section 8.1(a)(B) and (D) in the
aggregate exceed the amount equal to (x) $12,000,000 less (y) the aggregate
amount of claims paid by Sellers under the Primary Cap. In no event shall the
aggregate liability of (i) the Parent and the Sellers to the Buyer Indemnified
Parties under this Agreement and the Transaction Documents or Buyer and/or
Global to any Seller Indemnified Party for indemnification under this Agreement
and the Transaction Documents exceed $50,000,000 (the “Cap”) other than claims
for fraud and (ii) any Member to the Buyer Indemnified Parties under this
Agreement and the other Transaction Documents exceed such member’s pro rata
share of the Cap based on such Member’s share of the Purchase Price (excluding
Funded Indebtedness) as if such amount was distributed to the Members
immediately following the Closing pursuant to the terms of the Parent’s
Organizational Documents and Governing Documents and further provided that such
individual portion of the Cap shall not exceed the amount of the Purchase Price
actually distributed to such Member or its transferees (this clause (ii), their
“Pro Rata Limitation”). However, nothing in this Article VIII shall limit Buyer
or the Sellers in exercising or securing any remedies or in the amount of
damages that it can recover from the Sellers or Buyer in the event that Buyer or
the Sellers successfully prove fraud by the other in connection with this
Agreement, including the Financial Statements or the Disclosure Schedules
attached hereto; provided, however, that (i) no particular member of Parent
shall be liable for the fraud of any other member of Parent and (ii) no
particular member of Parent shall be liable for more than their Pro Rata
Limitation for any fraud committed by Parent and/or the Companies unless Buyer
successfully proves fraud by such member of Parent. Any settlement of a claim
brought against an Indemnified Party must be consented to in writing by the
Indemnified Party, and such consent shall not unreasonably be withheld,
provided, however, that the Parent shall have the absolute right to settle any
and all claims to the extent that payment for such claim is made solely from the
Escrow Sum. Neither Buyer nor the Sellers shall be liable for punitive damages
pursuant to any claim made by another party to this Agreement.

 

8.6 Other Limitations Regarding Indemnification.

 

(a) To the extent that any breach of a representation, warranty or covenant made
by the Sellers is capable of remedy or cure, Global shall, and shall cause each
other Buyer Indemnified Party to, afford the Seller Indemnifying Party thirty
(30) days to remedy or cure the breach and provide to the Seller Indemnifying
Party all reasonable assistance (including access to buildings, offices,
records, files, properties and assets) in connection with such remedy or cure.
Global shall take, and shall cause each other Buyer Indemnified Party to take,
reasonable measures to mitigate the consequences of any breach giving rise to an
indemnification obligation of the Seller Indemnifying Party under this
Agreement. Conversely, to the extent that any breach of a representation,
warranty or covenant made by Global or Buyer is capable of remedy or cure, the
Sellers shall, and shall cause each other Seller Indemnified Party to, afford
the Buyer Indemnifying Party thirty (30) days to remedy or cure the breach and
provide to the Buyer Indemnifying Party all reasonable assistance (including
access to buildings, offices, records, files, properties and assets) in
connection with such remedy or cure. Sellers shall take, and shall cause each
other Seller Indemnified Party to take, reasonable measures to mitigate the
consequences of any breach giving rise to an indemnification obligation of the
Buyer Indemnifying Party under this Agreement.

 

- 58 -



--------------------------------------------------------------------------------

(b) With respect to any claim relating to environmental matters in which any
Buyer Indemnified Party (including, without limitation, the Company) is required
under applicable Environmental Law or other laws to initiate or conduct a
response action, the Indemnifying Party shall only be responsible to provide
indemnification with respect to the most economically reasonable response action
required under such Environmental Law. A claim arising out of offsite disposal
that is resolved through agreement, settlement or consent among a group of
potentially responsible parties with the appropriate governmental authority
shall be deemed economically reasonable as long as it affects other similarly
situated parties similarly to the Buyer Indemnified Parties. The Indemnifying
Party shall have the option to observe and approve (such approval not to be
unreasonably withheld) any response action and Buyer and Global shall, and shall
cause the Buyer Indemnified Parties (including, without limitation, the Company)
to, provide the Indemnifying Party and their agents and representatives
reasonable assistance, including access to any affected real property, to
observe the response action. To the extent any Buyer Indemnified Party elects to
implement a response action that is not economically reasonable (in Global’s
reasonable determination), any excess expense relating to the response action
shall be borne by the Buyer Indemnified Parties and not the Indemnifying Party.

 

(c) In computing the amount of any indemnification to which a Buyer Indemnified
Party may be entitled by virtue of a breach of (i) Section 3.11 based on the
amount of assets or liabilities reflected in the financial statements referred
to therein or (ii) Section 3.17 based on the list of certain assets over
$25,000, if the amount of any liabilities has been understated, or unrecorded,
or assets overstated on the one hand, but on the other hand the amount of any
other liabilities has been overstated or any assets understated only the net
effect (benefit or detriment) of such errors shall be taken into account.

 

(d) Notwithstanding anything contained in this Agreement to the contrary, to the
extent of any indemnification payments to any Indemnified Party with respect to
any particular Indemnifiable Costs, no recovery for such amount may be made by
any of the other Indemnified Parties from any of the Indemnifying Parties in
respect thereof and no additional recovery for such amount may be made by any
Indemnified Party under this Agreement (including any arising pursuant to CERCLA
or otherwise in respect of environmental, health or safety matters) (to avoid
duplicate recovery).

 

(e) With respect to any claim for indemnification which is a joint and several
obligation of the Seller Indemnifying Parties including any claim under the
second sentence of Section 8.1(a) above, Buyer and Global shall in good faith
make such claim and the collection thereof first against all Sellers prior to
asserting such joint and several claim against any individual Member or group of
Members.

 

8.7 Exclusive Remedy. Except for claims for fraud, an action for damages under
this Article VIII constitutes the sole and exclusive remedy of the parties with
respect to money damages regarding claims made under this Agreement, and each
party hereby irrevocable waives and releases the other from any and all claims
and other causes of action relating to money damages regarding the provisions of
this Agreement.

 

- 59 -



--------------------------------------------------------------------------------

8.8 Adjustment to Purchase Price. Any payment under this Article VIII shall be
treated for tax purposes as an adjustment of the Purchase Price to the extent
such characterization is proper and permissible under relevant Tax authorities,
including court decisions, statutes, regulations and administrative
promulgations.

 

8.9 No Other Representations or Projections. Except as set forth in this
Agreement or the other Transaction Documents, none of Parent or the other
Sellers, the Company, Buyer or Global makes any representation or warranty
whatsoever, and Global and Buyer on the one hand, and the Sellers and the
Company, on the other, is not relying on any such representation or warranty or
any other representation or warranty in its decision to enter into this
Agreement and the other Transaction Documents and to consummate the transactions
contemplated hereby and thereby. No representation or warranty is made by any
Party as to the future profitability, value, earning power or prospects of
Global, the Companies, the Shares or the Global Stock. Without limiting the
foregoing, each of Global and Buyer on the one hand and the Sellers on the
other, agrees that none of Parent or the other Sellers, the Companies, Global or
Buyer nor any of their respective members, equityholders, partners and
Affiliates and their respective officers, directors, employees, representatives
and agents make any representation or warranty with respect to any estimates,
projections and other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections and forecasts) provided by
any Party in connection with the transactions contemplated hereby. Each of
Global and Buyer further acknowledges and agrees after the Closing, it, and its
equityholders and Affiliates and their respective officers, directors,
employees, equityholders and partners, will have no further recourse whatsoever
against any of the Seller Parties with respect to the Shares, the subject matter
of this Agreement or the transactions contemplated hereby and thereby except as
expressly set forth in this Agreement or the Transaction Documents. Each of
Seller Parties further acknowledges and agrees after the Closing, it, and its
equityholders and Affiliates and their respective officers, directors,
employees, equityholders and partners, will have no further recourse whatsoever
against any of Global or Buyer with respect to the Shares, the Stock portion of
Purchase Price, the subject matter of this Agreement or the transactions
contemplated hereby and thereby except as expressly set forth in this Agreement
or the Transaction Documents.

 

ARTICLE IX

 

TERMINATION

 

9.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:

 

(a) Buyer and the Parent may terminate this Agreement by mutual written consent
at any time prior to the Closing;

 

(b) Buyer may terminate this Agreement by giving written notice to the Parent at
any time prior to the Closing in the event the Company and/or the Parent or the

 

- 60 -



--------------------------------------------------------------------------------

Sellers are in breach of any representation, warranty or covenant contained in
this Agreement but only to the extent such breach constitutes a Material Adverse
Effect and such breach has not been cured within thirty (30) days of written
notice thereof, and the Parent may terminate this Agreement by giving written
notice to the Buyer at any time prior to the Closing in the event the Buyer or
Global is in material breach of any material representation, warranty or
covenant contained in this Agreement and such material breach has not been cured
within thirty (30) days of written notice thereof;

 

(c) Parent and/or the Sellers may terminate this Agreement by giving written
notice to the Buyer at any time prior to the Closing if any Governmental Body
shall institute or threaten any suit, action or proceeding challenging the
validity or legality, or seeking to restrain the consummation of the
transactions contemplated by this Agreement;

 

(d) Buyer and/or Global may terminate this Agreement by giving written notice to
the Parent at any time prior to the Closing if any Governmental Body shall
institute or threaten any suit, action or proceeding challenging the validity or
legality, or seeking to restrain the consummation of the transactions
contemplated by this Agreement;

 

(e) Buyer may terminate this Agreement by giving written notice to the Parent at
any time prior to the Closing if the Closing shall not have occurred on or
before June 30, 2004 by reason of the failure of any condition precedent under
Section 7.1 hereof (unless the failure results primarily from the Buyer or
Global itself breaching any representation, warranty or covenant contained in
this Agreement); or

 

(f) Parent may terminate this Agreement by giving written notice to the Buyer at
any time prior to the Closing if the Closing shall not have occurred on or
before June 30, 2004 by reason of the failure of any condition precedent under
Section 7.2 hereof (unless the failure results primarily from the Company or the
Sellers itself breaching any representation, warranty or covenant contained in
this Agreement).

 

9.2 Effect of Termination. If either the Buyer or the Seller terminates this
Agreement pursuant to Section 9.1 above, all obligations of the Parties
hereunder, except for the obligations set forth in this Section 9.2 and Sections
10.4 (Expenses), 10.5 (Binding Effect; Assignment), 10.7 (Governing Law), 10.9
(Public Announcements) and 10.12 (Waiver of Jury Trial), shall terminate without
any liability of any Party to any other Party, except that nothing contained in
this Section 9.2 shall alter, affect, modify or restrict any parties’ rights to
rely on and/or seek indemnification for any willful or intentional breach of any
of the representations, warranties or covenants of any of the Parties contained
in this Agreement or for fraud.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Modifications. Any amendment, change or modification of this Agreement
prior to Closing shall be void unless in writing and signed by Global, the
Buyer, the

 

- 61 -



--------------------------------------------------------------------------------

Company, Parent and the Majority Members. After the Closing, this Agreement may
be amended, changed or modified with the written consent of Global, Parent and
the Majority Members; provided, however, that any change or waiver which affects
a particular Seller or group of Sellers individually in a manner materially
adverse to all Sellers generally (as opposed to all Sellers), must be approved
in writing by such Seller or the majority of such group of Sellers, as
applicable. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder (and no course of dealing between or among any of
the parties) shall operate as a waiver of any such right, power or privilege. No
waiver of any default on any one occasion shall constitute a waiver of any
subsequent or other default. No single or partial exercise of any such right,
power or privilege shall preclude the further or full exercise thereof.

 

10.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, or if
sent by United States certified mail, return receipt requested, postage prepaid,
shall be deemed duly given on the first attempted delivery by United States
Postal Service, or if sent by facsimile or receipted overnight courier services
shall be deemed duly given on the Business Day received if received prior to
5:00 p.m. local time or on the following Business Day if received after 5:00
p.m. local time or on a non-Business Day, addressed to the respective parties
hereto as follows:

 

Global, Buyer or the Company:

 

Global Imaging Systems, Inc.

3820 Northdale Boulevard

Suite 200A

Tampa, Florida 33624

Attention: Todd S. Johnson, Vice President

Fax No.:    (813) 264-7877

Tel. No.:    (813) 960-5508

 

With a copy to:

 

Hogan & Hartson L.L.P.

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004-1109

Attention: Christopher J. Hagan, Esq.

Fax No.:    (202) 637-5910

Tel No.:     (202) 637-5771

 

- 62 -



--------------------------------------------------------------------------------

The Sellers:

 

Goense Bounds & Partners

272 East Deerpath Road

Suite 300

Lake Forest, IL 60045

Attention: John M. Goense

Fax No.:    (847) 735-2003

Tel No.:    (847) 735-2032

 

And

 

Imagine Technology Group, LLC

 

(Prior to the Closing)

541 Fairbanks Court

Suite 1700

Chicago, IL 60611

Attention: David Wilson

Fax No.:    (312) 321-0171

Tel No.:    (312) 321-0038

 

(After the Closing)

c/o Goense Bounds & Partners

272 East Deerpath Road

Suite 300

Lake Forest, IL 60045

Attention: John M. Goense

Fax No.:    (847) 735-2003

Tel No.:    (847) 735-2032

 

And with a copy to:

 

Kirkland & Ellis LLP

Aon Center

200 East Randolph Drive

56th Floor

Chicago, IL 60601

Attention: Kevin R. Evanich, P.C.

                   Jeffrey A. Fine, Esq.

Fax No.:    (312) 861-2200

Tel No.:    (312) 861-2000

 

or to such other address as to any party hereto as such party shall designate by
like notice to the other parties hereto.

 

- 63 -



--------------------------------------------------------------------------------

10.3 Counterparts; Facsimile Transmission. This Agreement may be executed in
several counterparts, each of which shall be deemed an original but all of which
counterparts collectively shall constitute one instrument, and in making proof
of this Agreement, it shall never be necessary to produce or account for more
than one such counterpart. Signatures of a party to this Agreement or other
documents executed in connection herewith which are sent to the other parties by
facsimile transmission shall be binding as evidence of acceptance of the terms
hereof or thereof by such signatory party, with originals to be circulated to
the other parties in due course.

 

10.4 Expenses. Each of the parties hereto agrees to bear its own transaction
expenses and brokerage fees in connection with the transactions contemplated
hereby. Notwithstanding the foregoing, Buyer and the Company (after the Closing)
shall bear all Sellers’ Closing Costs, which shall reduce the Purchase Price
pursuant to Section 2.6. The Sellers shall be also responsible for all stock
transfer or capital gains taxes imposed on the Companies or Sellers, if any, in
connection with this Agreement.

 

10.5 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of Global, the Company, Buyer, the Parent and the Sellers, their
heirs, representatives, successors, and permitted assigns, in accordance with
the terms hereof. This Agreement shall not be assignable by the Company or the
Sellers without the prior written consent of Buyer; provided, however, that the
Parent may assign any and all of its rights and interests hereunder (other than
the Global Stock except as permitted by Section 6.6) to one or more of its
Members and the Members may assign any and all of their rights and interests
hereunder to one or more of their affiliates, in each case so long as such
Seller or Sellers, as applicable, remains responsible for the performance of all
their respective obligations hereunder. This Agreement shall be assignable by
Buyer to a wholly owned subsidiary of Global or a wholly-owned subsidiary of any
such subsidiary (unless in each case Buyer or Global intends to sell or transfer
such Subsidiary) without the prior written consent of the Parent, but any such
assignment shall not relieve Buyer or Global of its obligations hereunder. In
addition, the indemnification rights of Buyer or Global under Article VIII
hereof may be collaterally assigned to Wachovia Bank, National Association.
Furthermore, as Global intends to merge Buyer with and into the Company
following the Closing, Global shall be entitled to enforce and exercise any of
Buyer’s rights under any of the Transaction Documents following the consummation
of such merger.

 

10.6 Entire and Sole Agreement. This Agreement and the other schedules and
agreements referred to herein, constitute the entire agreement between the
parties hereto and supersede all prior agreements, representations, warranties,
statements, promises, information, arrangements and understandings, whether oral
or written, express or implied, with respect to the subject matter hereof other
than the Confidentiality Agreement.

 

10.7 GOVERNING LAW. IT IS UNDERSTOOD AND AGREED THAT THE CONSTRUCTION AND
INTERPRETATION OF THIS AGREEMENT SHALL AT ALL TIMES AND IN ALL RESPECTS BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAWS. ANY CLAIM, COMPLAINT, OR ACTION BROUGHT UNDER THIS AGREEMENT
SHALL BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF

 

- 64 -



--------------------------------------------------------------------------------

DELAWARE, WHOSE COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER CLAIMS,
COMPLAINTS, OR ACTIONS BROUGHT UNDER THIS AGREEMENT, AND THE PARTIES HEREBY
AGREE AND SUBMIT TO THE PERSONAL JURISDICTION AND VENUE THEREOF.

 

10.8 Invalid Provisions. If any provision of this Agreement is deemed or held to
be illegal, invalid or unenforceable, this Agreement shall be considered
divisible and inoperative as to such provision to the extent it is deemed to be
illegal, invalid or unenforceable, and in all other respects this Agreement
shall remain in full force and effect; provided, however, that if any provision
of this Agreement is deemed or held to be illegal, invalid or unenforceable
there shall be added hereto automatically a provision as similar as possible to
such illegal, invalid or unenforceable provision and be legal, valid and
enforceable. Further, should any provision contained in this Agreement ever be
reformed or rewritten by any judicial body of competent jurisdiction, such
provision as so reformed or rewritten shall be binding upon all parties hereto.

 

10.9 Public Announcements. No party shall make any public announcement of the
transactions contemplated hereby without the prior written consent of the other
party, which consent shall not be unreasonably withheld, provided, however, that
any Party may make any public disclosure it believes in good faith is required
by law or regulation (in which case the disclosing Party will advise the other
Parties prior to making the disclosure and provide a reasonable opportunity for
review and comment prior to making the disclosure).

 

10.10 Remedies Cumulative. The remedies of the parties under this Agreement are
cumulative and shall not exclude any other remedies to which any party may be
lawfully entitled, subject to the terms of Article VIII.

 

10.11 Waiver. No failure or delay on the part of any party in exercising any
right, power, or privilege hereunder or under any of the documents delivered in
connection with this Agreement shall operate as a waiver of such right, power,
or privilege; nor shall any single or partial exercise of any such right, power,
or privilege preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege.

 

10.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

10.13 Breach or Violation. Without limiting or waiving in any respect any rights
or remedies of any party hereto under this Agreement or hereinafter existing at
law or in equity or by statute, each of the Parties hereto shall be entitled to
seek injunctive relief or specific performance of the obligations to be
performed by the other Parties in accordance with the provisions of this
Agreement.

 

10.14 Global Undertaking. Global acknowledges and agrees that it will receive
substantial direct and indirect benefits from the consummation of the
transactions contemplated hereby. Accordingly, Global hereby absolutely and
unconditionally guarantees and shall be liable for the prompt payment and
performance of all of the duties and obligations of Buyer

 

- 65 -



--------------------------------------------------------------------------------

under and pursuant to this Agreement as a primary obligor and shall be jointly
and severally liable with Buyer for all liabilities and obligations of Buyer
under this Agreement.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

- 66 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date and year first above written.

 

        GLOBAL:             GLOBAL IMAGING SYSTEMS, INC.            

By:

 

/s/ Thomas S. Johnson

--------------------------------------------------------------------------------

               

Name: Thomas S. Johnson

               

Title: Chairman and Chief Executive Officer

            BUYER:             ITG ACQUISITION I CORPORATION            

By:

 

/s/ Todd S. Johnson

--------------------------------------------------------------------------------

               

Name: Todd S. Johnson

               

Title: President

            THE COMPANY:             IMAGINE TECHNOLOGY GROUP, INC.            

By:

 

 

--------------------------------------------------------------------------------

               

Name: John Leinweber

               

Title: Chief Executive Officer

            THE PARENT:             IMAGINE TECHNOLOGY GROUP, LLC            

By:

 

 

--------------------------------------------------------------------------------

               

Name:

               

Title:

                                   

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date and year first above written.

 

GLOBAL: GLOBAL IMAGING SYSTEMS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name: Thomas S. Johnson

   

Title: Chairman and Chief Executive Officer

BUYER: ITG ACQUISITION I CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name: Todd S. Johnson

   

Title: President

THE COMPANY: IMAGINE TECHNOLOGY GROUP, INC.

By:

 

/s/ John Leinweber

--------------------------------------------------------------------------------

   

Name: John Leinweber

   

Title: Chief Executive Officer

THE PARENT: IMAGINE TECHNOLOGY GROUP, LLC

By:

 

/s/ John Leinweber

--------------------------------------------------------------------------------

   

Name: John Leinweber

   

Title: C.E.O.

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

THE MEMBERS: GOENSE BOUNDS & PARTNERS A, L.P.

By:

 

GP Management, L.P.

Its:

 

General Partner

By:

 

Goense Bounds & Partners, L.L.C.

Its:

 

General Partner

By:

 

/s/ John M. Goense

--------------------------------------------------------------------------------

Its:

 

Member

GOENSE BOUNDS & PARTNERS B, L.P.

By:

 

GP Management, L.P.

Its:

 

General Partner

By:

 

Goense Bounds & Partners, L.L.C.

Its:

 

General Partner

By:

 

/s/ John M. Goense

--------------------------------------------------------------------------------

Its:

 

Member

ALLSTATE INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

JOHN LEINWEBER

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

THE MEMBERS: GOENSE BOUNDS & PARTNERS A, L.P.

By:

 

GP Management, L.P.

Its:

 

General Partner

By:

 

Goense Bounds & Partners, L.L.C.

Its:

 

General Partner

By:

 

 

--------------------------------------------------------------------------------

Its:

 

Member

GOENSE BOUNDS & PARTNERS B, L.P.

By:

 

GP Management, L.P.

Its:

 

General Partner

By:

 

Goense Bounds & Partners, L.L.C.

Its:

 

General Partner

By:

 

 

--------------------------------------------------------------------------------

Its:

 

Member

 

        ALLSTATE INSURANCE COMPANY

By:

 

/s/ Dorothy E. Even

--------------------------------------------------------------------------------

     

By:

 

/s/ Patricia Wilson

--------------------------------------------------------------------------------

   

Dorothy E. Even

     

Its:

 

Patricia Wilson

   

Authorized Signatory

         

Authorized Signatory

               

 

--------------------------------------------------------------------------------

                JOHN LEINWEBER

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

THE MEMBERS: GOENSE BOUNDS & PARTNERS A, L.P.

By:

 

GP Management, L.P.

Its:

 

General Partner

By:

 

Goense Bounds & Partners, L.L.C.

Its:

 

General Partner

By:

 

 

--------------------------------------------------------------------------------

Its:

 

Member

GOENSE BOUNDS & PARTNERS B, L.P.

By:

 

GP Management, L.P.

Its:

 

General Partner

By:

 

Goense Bounds & Partners, L.L.C.

Its:

 

General Partner

By:

 

 

--------------------------------------------------------------------------------

Its:

 

Member

ALLSTATE INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

/s/ John Leinweber

--------------------------------------------------------------------------------

JOHN LEINWEBER

 

[Signature Page to Stock Purchase Agreement]